Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

 

This is a Separation Agreement and Release (“Agreement”) between Odilon Almeida
(“Executive”) and Western Union, LLC (“Company”), an Affiliate of The Western
Union Company (“Western Union”), whereby Executive’s employment will be
terminated effective September 30, 2019 (“Termination Date”) due to an eligible
reason under The Western Union Company Severance / Change in Control Policy
(Executive Committee Level) (“Severance Policy”). 

 

For purposes of this Agreement, “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person.  As
used herein, “control” means the power to direct the management or affairs of a
Person, and “ownership” means the beneficial ownership of at least 10% of the
voting securities of the Person. The Company and/or Western Union will be deemed
to control any settlement network in which it has any equity ownership.  As used
herein, “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity.

 

1.         Payments and Benefits.  In consideration for Executive’s execution of
this Agreement and the Supplemental Release attached as Exhibit A hereto (which
is incorporated herein by reference), and his compliance with other obligations
under this Agreement, including, but not limited to, any non-compete obligation,
but subject to the terms of the paragraph in this Agreement titled
“Consideration and Remedies” and the terms of the paragraph titled “Release of
Age Discrimination Claims,” the Company agrees to provide to Executive the
following payments and benefits, consistent with and subject to the terms of the
Severance Policy.

 

(a)        Transition Period. The period beginning on the date this Agreement is
executed through the Termination Date will serve as a notice period (“Transition
Period”).  During the Transition Period until June 30, 2019, Executive will
continue to perform Executive’s regular job duties as Executive Vice President,
President - Global Money Transfer for Western Union.  Effective June 30, 2019,
Executive will no longer serve as Executive Vice President,  President - Global
Money Transfer, but will continue to be employed by the Company in a senior
advisory capacity and will be available as needed for questions and consultation
at the direction of Western Union’s Chief Executive Officer through and
including the Termination Date.  It is expected that during the Transition
Period, Executive will continue to provide services in excess of twenty percent
(20%) of the average level of services Executive provided during the prior
thirty-six months and, therefore, will not have a separation from service for
Internal Revenue Code Section 409A purposes until the Termination Date.  Subject
to paragraph 3 of this Agreement, during the Transition Period, Executive will
continue to receive Executive’s regular base salary as in effect on the date
this Agreement is executed, paid in regular installments on the 15th and last
business day of each month, and will continue to be eligible to participate in
Western Union’s U.S. employee benefit plans and programs applicable to similarly
situated employees, subject to the terms of such plans and programs.

 

(b)        Settlement Payment. Executive will receive a one-time settlement
payment in the amount of $5,000, less tax withholding and other legally allowed
deductions, within 10 business days of Executive’s execution of this
Agreement.  The treatment of this payment as separate consideration offered by
the Company to Executive is described









 

in the “Consideration and Remedies” paragraph of this Agreement.

 

(c)        Severance Pay.  Executive also will receive 36 installment payments
of $54,028 less tax withholding and other legally allowed deductions, on the
15th and last business day of each month for the period commencing on October 1,
2019 and ending on March 31, 2021, up to a total gross amount of
$1,945,000.  The period from the Termination Date through March 31, 2021 is the
“Severance Period.”

 

To the extent permitted under applicable law and pursuant to the terms of the
Severance Policy, Executive agrees the Company may deduct, at the time and to
the extent such severance payments would have otherwise been paid, from the
severance payments referenced in this subparagraph any outstanding debt
Executive owes the Company, Western Union, and/or their subsidiaries or
Affiliates including, but not limited to, the value of unreturned property, any
overpayment made to Executive, or any other amount Executive owes to the
Company, Western Union, and/or their subsidiaries or Affiliates.

 

(d)        Bonus for Year of Termination.  Provided that the Compensation and
Benefits Committee of Western Union’s Board of Directors (“Compensation
Committee”) has certified that the applicable performance goals under the
Western Union Senior Executive Performance Incentive Plan (“SEPIP”) have been
achieved for 2019, and provided further that Executive has executed his 2019
SEPIP Award Acceptance Agreement, an amount equal to the lesser of (1) the
maximum bonus which could have been paid to Executive under the SEPIP for 2019
based on actual performance for such year as determined by the Compensation
Committee and (2) Executive’s prorated target bonus under the SEPIP for
2019.  Any bonus payable to Executive under in this subparagraph will be paid in
a lump sum cash payment at the same time that bonus payments for 2019 are paid
to actively employed executives under the SEPIP.

 

(e)        Payment In Lieu of Continued Benefits Coverage.  Subject to the terms
of the applicable plan documents, and in accordance with Western Union’s
policies applicable to similarly situated employees, Executive will continue to
be eligible for coverage under Western Union’s medical, dental, vision, EAP,
health savings account and health care flexible spending account plans (if
applicable) until the last day of the month in which the Termination Date
occurs.  As an additional severance benefit under this Agreement, Executive will
receive a lump sum payment approximately equal to the difference in cost between
premiums under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”)  and active employee health coverage contributions for the duration of
the Severance Period, as calculated by the Company in its sole discretion.  
 Such lump sum payment, which will constitute taxable income to Executive, will
be made on or as soon as practicable after the first date on which Executive
begins to receive severance payments under subparagraph (c) of this
paragraph.  Except as otherwise provided in this subparagraph and subparagraph
(f), following the Termination Date, Executive will not be eligible to continue
active participation in any other Western Union benefit plan or program,
including but not limited to long-term incentive compensation, nonqualified
deferred compensation, 401(k), or any other plan. Details about specific plan
coverages, conversion and distribution eligibility will be provided separately.
Information on electing COBRA coverage will be provided at the conclusion of
active group health plan coverage.





Page 2 of 23



 

(f)         One-Time Extension of COBRA Coverage.  Not later than December 31,
2020, Executive and his covered dependents may request from the Company a
one-time only 18-month extension of COBRA coverage (the “COBRA Extension”), to
be effective immediately following the expiration of the covered individual’s
initial 18-month COBRA coverage period (provided that Executive and/or his
covered dependents remain eligible for COBRA coverage for the duration of such
initial COBRA coverage period).  During the COBRA Extension, Executive will be
responsible for timely payment of the full COBRA premium payment cost, as well
as the applicable administrative fee.  The COBRA Extension period will run
concurrently with any other COBRA period that would have otherwise applied, and
there will be no further extension of COBRA coverage following the expiration of
the COBRA Extension.

 

(g)        Long-Term Incentive Awards.  Further information concerning
Executive’s outstanding long-term incentive awards has been provided under
separate cover.

 

(h)        Outplacement Assistance.  Executive will receive executive
outplacement services provided by an outplacement provider to be selected by the
Company in its sole discretion, provided that such services are commenced no
later than during the Severance Period.  The Company must approve the type,
scope and duration of the outplacement services and the Company will pay the
outplacement provider directly for any such services.  Any outplacement services
provided to Executive will end at such time as the Company will determine in its
sole discretion, but in no event later than December 31 of the second calendar
year following the calendar year in which the Termination Date occurs.

 

2.         Complete Release.  In consideration of those payments and benefits
listed above which are payable only under this Agreement, Executive agrees to
and hereby does knowingly and voluntarily release and discharge the Company,
Western Union, their respective subsidiaries, Affiliates, and insurers, each of
the foregoing entities’ respective past, present and future agents, executives,
directors, officers, attorneys, employees, and the predecessors and successors
of each of the foregoing entities, including the subsidiaries, Affiliates,
insurers, agents, executives, directors, officers, attorneys, and employees of
any such predecessors and successors (the “Released Parties”), from any and all
claims, causes of action and demands of any kind, whether known or unknown,
which Executive has, ever has had, or ever in the future may have and which are
based on acts, omissions or events occurring up to and including the date of
this Agreement.  Included in the release set forth in the preceding sentence,
without limiting its scope, are claims arising under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974
(“ERISA”), and the Age Discrimination in Employment Act of 1967 (“ADEA”), each
as amended, as well as any other federal, state or local employment or labor
laws, wrongful discharge or other statutory employment law claims, as well as
any claims in contract, tort, or common law, and which are related to
Executive’s employment with the Company, Western Union, and/or their
subsidiaries and Affiliates or the termination of that employment (the
“Claims”). The term “Claims” is intended to be broad and all-encompassing and is
not limited to those claims specifically cited in the foregoing sentence.

 

Notwithstanding the foregoing, Executive does not waive claims, causes of action
or demands of any kind to enforce this Agreement; claims, causes of action or
demands that may arise after the date this Agreement is executed and which are
based on acts or omissions occurring after the date this





Page 3 of 23



 

Agreement is signed; or claims, causes of action or demands which by law cannot
be released by private agreement between the employer and employee, including
but not limited to any claim for any accrued benefits to which Executive has a
non-forfeitable right under any ERISA retirement benefit plan.  Furthermore,
notwithstanding the foregoing, nothing in this Agreement waives Executive’s
rights to indemnification in accordance with Western Union’s bylaws, waives
Executive’s rights to directors and officers liability insurance coverage
(subject to the terms of the applicable insurance policies) or waives a claim
which by law cannot be waived.

 

The Released Parties acknowledge that, as of the date of this Agreement, the
Released Parties are not aware of any claims or causes of action or demands of
any kind which any of the Released Parties could assert against Executive based
on Executive’s acts or omissions occurring up to and including the date of this
Agreement.

 

Except as provided in this paragraph 2 and paragraph 4 below, Executive
represents that no charges, complaints or actions of any kind have been filed by
him or on his behalf against any of the Released Parties with any federal,
state, local or foreign court or agency, or in arbitration. Except as provided
in this paragraph 2 and paragraph 4 below, Executive agrees that he will not
file any charge or complaint, or initiate any action of any kind by himself or
by someone else on his behalf against any of the Released Parties with any
federal, state, local or foreign court or agency, or in arbitration which
relates in any way to his employment with or separation from employment with any
of the Released Parties.

 

3.         Termination from Employment.  Prior to the Termination Date, the
employment of Executive is subject to termination by Executive, or by the
Company, Western Union and their subsidiaries and Affiliates (for purposes of
this paragraph 3, collectively the “Company”) under the following circumstances:

 

(a)        Termination by Executive.  Prior to the Termination Date, Executive
may terminate Executive’s employment at any time.  In the event of such
termination, the Company will have no obligation thereafter to continue to
provide to Executive the payments and benefits under this Agreement and such
consideration immediately will cease (except to the extent that such payments
and benefits are required by law). 

(b)        Termination by the Company.    Prior to the Termination Date,
Executive’s employment may be terminated by the Company for “Cause,” as defined
by the Severance Policy.  In the event the Company terminates Executive’s
employment for Cause, the Company will have no obligation thereafter to continue
to provide to Executive the payments and benefits under this Agreement and such
consideration immediately will cease (except to the extent that such payments
and benefits are required by law).  In addition, the Company will be entitled to
all remedies available at law and equity.

 

4.         No Waiver of Right to File a Charge of Discrimination or Cooperate in
Certain Governmental Inquiries.  Nothing in this Agreement shall prevent
Executive from filing (or participating in the investigation of) a charge of
employment discrimination against the Released Parties before a government
agency authorized to investigate such claims.  Executive and the Released
Parties further acknowledge that nothing in the Agreement shall prevent the
Equal Opportunity Employment Commission (“EEOC”) or any other government agency
from separately





Page 4 of 23



 

enforcing Title VII of the Civil Rights Act of 1964, the ADEA, and/or any other
employment law.  Nothing in the Agreement shall be interpreted as restricting
Executive’s rights (if any) under Section 7 of the National Labor Relations
Act.  Executive expressly waives by this Agreement the right to recover monetary
damages and any other relief personal to Executive if a charge of employment
discrimination, lawsuit or action related to such matters is pursued against the
Company by any person or any government agency. Executive understands, however,
that this Agreement does not limit Executive’s ability to communicate with any
government agency or otherwise participate in any investigation or proceeding
that may be conducted by any government agency.  This Agreement does not limit
Executive’s right to receive an award for information provided to any government
agency.

 

5.         Return of Company Property.  Effective June 30, 2019, Executive will
no longer serve as Executive Vice President, President – Global Money Transfer
and will have resigned from any and all officer or director positions he holds
with any Western Union Affiliate, but will continue to be employed by the
Company in a senior advisory capacity and will be available as needed for
questions and consultation at the direction of Western Union’s Chief Executive
Officer through and including the Termination Date.  On or before the
Termination Date or immediately after any earlier request by the Company as
determined in its sole discretion, Executive will return to the Company all
property within Executive’s possession belonging to the Company, Western Union,
and/or their subsidiaries or Affiliates, any customers of the Company, Western
Union, and/or their subsidiaries or Affiliates or any entity with whom the
Company, Western Union, and/or their subsidiaries or Affiliates has entered into
a confidentiality agreement.  Such property to be returned includes, but is not
limited to, electronic files, including but not limited to any files and any
copies thereof that were downloaded on a USB or other storage device or drive at
any time, hard copy files, reports, maps, memoranda, notes, records, credit
cards, keys, passes, customer lists, information, forms, software, formulas,
plans, documents, systems, designs, methodologies, product features, technology,
and other written material (whether in electronic or paper format), equipment
and access codes, and copies of same that Executive has requested or received,
prepared or helped to prepare in connection with Executive’s employment with the
Company, Western Union, and/or their subsidiaries or Affiliates.  Executive will
not at any time, now or thereafter, retain any copies, duplicates, reproductions
or excerpts of such property. Notwithstanding the foregoing, Executive may
retain his Western Union-issued Apple monitor, iPad, iPhone and laptop provided
that Executive agrees to reimburse the Company for the reasonable value of such
devices in an amount to be determined by the Company, and that such devices are
delivered to the Company so that the Company can fully delete from such devices
all information stored therein.  In addition, the Company will cooperate with
Executive on transferring his cell phone number and personal files, such as
family and personal contacts, photographs, and personal video off his devices to
him.

 

6.         Non-Solicitation and Non-Disclosure.  Executive understands that
Executive is required to abide by the Non-Solicitation and Non-Disclosure
Restrictions attached hereto as Exhibit B, which is incorporated herein by
reference.  Additionally, Executive remains bound by all other agreements
related to non-competition, non-solicitation, non-disclosure, or other
restrictive covenants by and between Executive and the Company and/or Western
Union and/or their subsidiaries or Affiliates; in particular, Executive’s 2019
Restrictive Covenant Agreement (“RCA”) executed effective April 4, 2019, 2018
RCA executed effective March 26, 2018, 2017 RCA executed effective May 25, 2017,
and 2016 RCA executed effective May 24, 2016. These agreements constitute a part
of this Agreement and are attached hereto as Exhibit D. In the event any
provision of the written and/or electronic restrictive covenant agreements
conflicts with the Non-Solicitation and Non-Disclosure Restrictions in Exhibit
B, the conflicting terms of the written and/or electronic restrictive covenant
agreements will supersede and control any conflicting terms of the
Non-Solicitation and Non-





Page 5 of 23



 

Disclosure Restrictions. Executive's obligations under this paragraph are
subject to Executive's rights as stated in the paragraph of this Agreement
titled “No Waiver of Right to File a Charge of Discrimination or Cooperate in
Certain Governmental Inquiries.”    

 

7.         Commencing Another Position.  If Executive obtains employment with
the Company or its subsidiaries or Affiliates after the date this Agreement is
executed and prior to the end of the Severance Period (“Subsequent Company
Employment”), any and all further payments or benefits under the Agreement
immediately will cease as of the date of such employment.  In the event of
Subsequent Company Employment, Executive specifically agrees that the offer of
employment to Executive by the Company or its subsidiaries or Affiliates, and
Executive’s acceptance thereof, is sufficient consideration to support the
release of claims contained herein, including but not limited to the ADEA
Released Claims, notwithstanding the fact that payments and benefits hereunder
have ceased.  If Executive obtains employment during the Severance Period with
an entity other than the Company, Western Union, and/or their subsidiaries or
Affiliates (“Subsequent Non-Company Employment”), Executive will, subject to the
provisions of this Agreement, including without limitation the paragraphs in
this Agreement titled “Non-Solicitation and Non-Disclosure” and “Consideration
and Remedies,” continue to be eligible to receive cash payments and benefits in
accordance with paragraph 1 of this Agreement.  In any event, it is Executive's
obligation to advise the Company of Subsequent Non-Company Employment within
five (5) business days of Executive’s acceptance of a job offer.

 

8.         Cooperation.  During the Severance Period and thereafter, Executive
agrees to cooperate fully with the Company, Western Union and/or their Boards of
Directors, subsidiaries or Affiliates, their financial and legal advisors,
and/or government officials in any claims, investigations, administrative
proceedings, lawsuits, and other legal, internal or business matters, as
reasonably requested by the Company, Western Union, and/or their subsidiaries or
Affiliates.  To the extent that it is consistent with the Company’s and/or
Western Union’s by-laws, certificate of incorporation and applicable laws, the
Company and/or Western Union will cooperate with Executive for the engagement
of  legal counsel if necessary in connection with such cooperation, and in any
event will reimburse Executive for documented, reasonable and necessary
out-of-pocket travel expenses as are required and which Executive incurs in
complying with Executive's obligations under this paragraph in accordance with
Western Union’s Global Travel and Expenses Policy. If for any reason the Company
and/or Western Union determines that a conflict of interest may exist between
Executive and the Company and/or Western Union, the Company and/or Western Union
may require Executive to obtain separate counsel in which case the Company
and/or Western Union will subsequently reimburse Executive for the reasonable
and necessary legal fees associated with the use of such counsel and/or related
travel expenses (as limited above), to the extent that such reimbursement is
permitted by the Company’s and/or Western Union’s by-laws, certificate of
incorporation and applicable laws. Executive understands that he is not required
to cooperate with the Company with respect to any charge or litigation or any
confidential investigation by a government agency in which he is a plaintiff or
complaining party, or a witness for or providing support to a charging or
complaining party.

 

9.         Non-Assistance.  Executive agrees that, absent compulsion of court
order or lawfully-issued subpoena, notification of which will be provided to
Western Union and/or their subsidiaries or Affiliates within five (5) business
days after receipt, and except as provided in paragraph 4 above, Executive will
not directly or indirectly assist any non-governmental third party in
investigating, maintaining, proceeding upon, or litigating any claim of any kind
in any forum against the Company or any of the other Released Parties.





Page 6 of 23



 

10.       Confidentiality.  Executive hereby agrees to maintain the terms,
conditions and existence of this Agreement in the strictest confidence and
agrees not to disclose any of the terms of this Agreement unless and to the
extent such disclosure is required by law or to secure advice from a legal or
tax advisor or outplacement provider.  This obligation extends to Executive’s
family members and agents, including all tax advisors, who Executive must duly
notify of the confidential nature of the content of this Agreement and of their
confidentiality obligations hereunder.  Executive's obligations under this
paragraph are subject to Executive's rights as stated in the paragraph of this
Agreement titled “No Waiver of Right to File a Charge of Discrimination or
Cooperate in Certain Governmental Inquiries.”

 

11.       Non-Disparagement.  Executive agrees not to make any disparaging
comments about the Company, Western Union, and/or their subsidiaries or
Affiliates, or any of their respective directors, officers, representatives,
employees, or agents in any forum including, but not limited to, any type of
media including all types of social media. This includes, but is not limited to,
any statements made through Facebook, LinkedIn, Twitter, etc.  Following the
Termination Date, Executive agrees that Executive will not represent himself as
continuing to have any connection with the Company, Western Union, or their
Affiliates in any manner (save as a former employee for the purposes only of
communicating with prospective employers or complying with any applicable
statutory requirements), and will not enter into or attempt to enter into any
contract on behalf of the Company, Western Union, or their Affiliates or bind or
create any legal obligations on behalf of the Company, Western Union, or their
Affiliates or hold out or represent to any other party that Executive is
authorized to act on behalf of the Company, Western Union, or their Affiliates
in any manner. 

 

Western Union agrees that its officers subject to Section 16 of the Securities
Exchange Act of 1934 as of the date of this Agreement (which, for clarity, are
Hikmet Ersek, Raj Agrawal, Jean Claude Farah, Michael Kalac, Caroline Tsai,
Richard Williams and Amintore Schenkel) for so long as they serve in such
capacity will not intentionally make any derogatory statements regarding, or
disparage in any way, the reputation of Executive, unless such statements are
required by law.

 

Executive's obligations under this paragraph are subject to Executive's rights
as stated in the paragraph of this Agreement titled “No Waiver of Right to File
a Charge of Discrimination or Cooperate in Certain Governmental Inquiries.” 

 

12.       Non-Admission.  Nothing in this Agreement is intended to be or will be
construed as an admission by the Company or any of the other Released Parties
that it violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Executive
or otherwise, the Released Parties expressly denying any such improper or
illegal conduct.

 

13.       Arbitration.  The parties agree that any dispute arising out of or
related to Executive’s employment (or separation of employment) with the Company
that is not subject to the paragraphs of this Agreement and of the Supplemental
Release attached hereto as Exhibit A titled “Complete Release,” and/or any
dispute regarding the enforceability of such releases (“Claim”) shall be
resolved exclusively through arbitration, as described in the Arbitration
Procedure set forth in Exhibit C, which is incorporated herein by reference.
Executive acknowledges that the payments and other consideration described in
this Agreement are sufficient for Executive’s agreement to resolve any disputes
through arbitration under the terms described in Exhibit C.





Page 7 of 23



 

14.       Severability and Governing Law.  In the event that any provision of
this Agreement is deemed unenforceable in arbitration, the parties agree that an
arbitrator in accordance with the paragraph in this Agreement titled
“Arbitration” and Exhibit C hereto shall have jurisdiction to reform such
provision to the extent necessary to cause it to be enforceable to the maximum
extent permitted by law. The provisions in this Agreement are severable, and if
any provision is determined to be prohibited or unenforceable in any
jurisdiction, the remaining provisions will nevertheless be binding and
enforceable.  This Agreement will be governed by and interpreted in accordance
with the laws of the state of Florida without regard to principles of conflicts
of law.

 

15.       Other Agreements, Survivability, and Successorship. Executive
acknowledges that, except as provided in this paragraph, this Agreement and its
Exhibits (including the Supplemental Release attached as Exhibit A) represent
the entire agreement between the Company and Executive concerning the subject
matter hereof and that Executive has not relied on any other representations or
statements, written or oral, by the Released Parties or their employees or
agents concerning the terms of the Agreement or any other matters not contained
herein.  This Agreement is supplemental to, and does not supersede, any
non-solicitation, non-compete, non-disclosure, confidentiality, clawback or any
other electronic or written agreement that Executive may have accepted or signed
while employed with the Company, Western Union, and/or their subsidiaries or
Affiliates.  For further clarity, nothing in this Agreement shall restrict
Western Union’s ability to seek recoupment from Executive of incentive
compensation in accordance with the clawback policies adopted by Western Union’s
Board of Directors.  In addition to this paragraph, the following provisions in
this Agreement survive the termination of this Agreement: Complete Release;
Termination from Employment; No Waiver of Right to File a Charge of
Discrimination or Cooperate in Certain Governmental Inquiries; Return of Company
Property; Non-Solicitation and Non-Disclosure; Commencing Another Position;
Cooperation; Non-Assistance; Confidentiality; Non-Disparagement; Non-Admission;
Arbitration; Severability and Governing Law; Consideration and Remedies; Code
Section 409A; Notices; Release of Age Discrimination Claims; and the
Supplemental Release attached as Exhibit A.

 

This Agreement is binding upon and inures to the benefit of any successors or
assigns of the Company, Western Union, and/or their subsidiaries and Affiliates,
and Executive’s rights and obligations apply equally to the Company, Western
Union, their subsidiaries, Affiliates, and/or their successors and assigns.

 

In the event of Executive’s death prior to Executive’s receipt of all of the
sums due to Executive under paragraph 1 above, the unpaid balance of such sums
will be paid to Executive’s estate.

 

16.       Consideration and Remedies. 

 

(a)        Executive acknowledges that, in addition to this paragraph, the
following provisions are material provisions of this Agreement: Complete
Release; Termination from Employment; No Waiver of Right to File a Charge of
Discrimination or Cooperate in Certain Governmental Inquiries; Return of Company
Property; Non-Solicitation and Non-Disclosure; Commencing Another Position;
Cooperation; Non-Assistance; Confidentiality; Non-Disparagement; Arbitration;
Severability and Governing Law; Other Agreements, Survivability and
Successorship; Code Section 409A; and Release of Age Discrimination Claims
(collectively, the “Material Provisions”).

 

(b)        Executive further acknowledges that (i) the first $2,500 (gross) of
the settlement





Page 8 of 23



 

payment described in subparagraph (b) of the “Payments and Benefits” paragraph
of this Agreement is consideration (the “ADEA Consideration”) for Executive’s
release and waiver in the “Complete Release” paragraph of this Agreement of any
claims, causes of action and demands of any kind arising under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA Released
Claims”); and (ii) the remainder of the amounts payable to Executive as payments
and benefits described in the “Payments and Benefits” paragraph of this
Agreement are consideration (the “Other Consideration”) for (A) Executive’s
release and waiver in the “Complete Release” paragraph of this Agreement of any
claims, causes of action and demands of any kind other than the ADEA Released
Claims (the “Other Released Claims”); and (B) Executive’s obligations pursuant
to the Material Provisions.

 

(c)        Except as otherwise provided in paragraph 2 and paragraph 4 of this
Agreement, in the event of a breach by Executive of the Material Provisions
(excluding ADEA Released Claims) or in the event Executive challenges the
enforceability of this Agreement as to any of the Other Released Claims, the
Company will be entitled to (i) immediately cease paying any then-unpaid Other
Consideration and any other benefits under this Agreement (even if Executive has
executed or later executes the Supplemental Release attached as Exhibit A),
except to the extent that such payments and benefits are required, either under
this paragraph or by law, (ii) have any amount or benefit received hereunder
used to offset any awards against any of the Released Parties, whether issued in
the United States or any other jurisdiction, and/or (iii) seek and be awarded
any and all other remedies allowed at law or in equity. The Company shall also
be entitled to recover attorneys’ fees and other costs incurred by the Company
in obtaining any such relief.

 

As provided in paragraph 22 below, in the event that Executive does not execute
the Supplemental Release or revokes it, Executive will only receive the $5,000
(gross) settlement payment described in subparagraph (b) of the “Payments and
Benefits” paragraph of this Agreement, $2,500 (gross) of which will be
considered the ADEA Consideration and $2,500 (gross) of which will be considered
the Other Consideration.

 

17.       Code Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, this Agreement will be construed, administered or deemed amended
as necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to avoid taxation under Code
Section 409A(a)(1) to the extent subject to Code Section 409A.  However, under
no circumstances will the Company, Western Union, or their subsidiaries or
Affiliates or any of their employees, officers, directors, service providers or
agents have any liability to Executive for any taxes, penalties or interest due
on amounts paid or payable under this Agreement, including any taxes, penalties
or interest imposed under Code Section 409A.  The payments to Executive pursuant
to this Agreement are intended to be exempt from Code Section 409A to the
maximum extent possible, first, to the extent such payments are scheduled to be
paid and are in fact paid during the short-term deferral period, as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and then under the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii),
and for this purpose each payment will be considered a separate payment such
that the determination of whether a payment qualifies as a short-term deferral
will be made without regard to whether other payments so qualify and the
determination of whether a payment qualifies under the separation pay exemption
will be made without regard to any payments which qualify as short-term
deferrals.  To





Page 9 of 23



 

the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term will be deemed to refer to
Executive’s “separation from service,” within the meaning of Code Section
409A.  Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Code Section 409A, (ii) is payable upon
Executive’s separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of Executive’s separation
from service, such payment will be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of
Executive’s death.

 

18.       Paragraph Headings.  The paragraph headings in this Agreement are for
convenience of reference only and will not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

19.       Modification.   The parties agree that no waiver, amendment or
modification of any of the terms of this Agreement will be effective unless in
writing and signed by all parties affected by the waiver, amendment or
modification.  No waiver of any term, condition or default of any term of this
Agreement will be construed as a waiver of any other term, condition or default.

 

20.       Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given if delivered personally, by email, by overnight
courier service, or by registered mail, return receipt requested and postage
prepaid, addressed to the respective addresses as set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address will be effective
only upon receipt; provided, however, that (i) notices sent by personal
delivery, email or overnight courier will be deemed given when delivered; and
(ii) notices sent by registered mail will be deemed given two (2) days after the
date of deposit in the mail.  Except where otherwise provided in this Agreement,
to be effective, a notice must be delivered within five business days of the
event that requires notice.

 

If to the Company, to:

 

Richard Williams

CHRO, The Western Union Company

7001 E. Belleview Ave., HQ-13

Denver, Colorado 80237

richard.williams@westernunion.com

 

With a copy to:

 

Sally Sommers

Associate General Counsel, The Western Union Company

Global Employment Labor and Benefits Law Group

7001 E. Belleview Ave., HQ-8

Denver, Colorado 80237

sally.sommers@westernunion.com

 

If to the Executive, to:





Page 10 of 23



 

Odilon Almeida 

[REDACTED] 

 

With a copy to:

 

Jorge Zamora 

Brickell World Plaza

600 Brickell Avenue, Suite 3500

Miami, FL  33131

jzamora@gunster.com

 

21.       Counterparts.  This Agreement may be executed in multiple counterparts
(including by means of facsimile or e-mail) with the same effect as if all
signing parties had signed the same document.  All counterparts shall be
construed together and constitute the same instrument.  Any printed copy of this
Agreement bearing the signature of a party to this Agreement that has been
transmitted via facsimile or otherwise electronically and any electronic version
of this Agreement bearing the signature of a party to this Agreement shall be
valid as an original with a handwritten signature.

 

22.       Supplemental Release Review Period and Revocation.  To receive any
payment or other consideration described in this Agreement, other than the
$5,000 (gross) settlement payment specified in subparagraph (b) of the “Payments
and Benefits” paragraph of this Agreement, Executive must execute and deliver to
Richard Williams within five (5) days after the Termination Date the
Supplemental Release in the form of Exhibit A hereto (the “Supplemental
Release”) and not have revoked it by written notice given to the Company within
seven (7) days of its execution and delivery.

 

23.       Release of Age Discrimination Claims.  Executive acknowledges that
Executive was given a period of at least 21 calendar days to review this
Agreement and the attached Exhibits A,  B, C and D, which are incorporated
herein by reference, from the date Executive received the Agreement and Exhibits
A, B,  C and D  (“Review Period”).    Executive agrees that to the extent there
are changes made to the terms of this Agreement, whether they are material or
immaterial, the 21-day period for review of this Agreement is not
recommenced.  If Executive signs this Agreement before the 21-day period
expires, Executive does so voluntarily, waives the remainder of the 21-day
period and acknowledges that the Company has not made any threats or promises to
induce Executive to do so. To accept this Agreement, Executive must sign both
originals and return them to Richard Williams on or before the last day of the
Review Period. Executive acknowledges that the Company and Released Parties have
made no promises to Executive other than those contained in this
Agreement.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE WAS ADVISED IN WRITING BY THIS
AGREEMENT TO REVIEW THIS AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT. Executive is further advised that Executive has 7 calendar days after
Executive signs this Agreement to revoke it by notifying the Company of such
revocation in writing. In the event Executive revokes this Agreement as
specified in the immediately preceding sentence, the Company will deem this
Agreement to be void in its entirety, in which case neither party will be bound
by its terms and no payment will be made to Executive hereunder.  If Executive
properly revokes this Agreement, Executive will nevertheless remain subject to
any other agreements that Executive signed while employed with the Company,
Western Union, and/or their subsidiaries or Affiliates as referenced





Page 11 of 23



 

in the paragraph titled “Other Agreements, Survivability and
Successorship”.  Nothing in this Agreement precludes Executive from filing a
lawsuit to challenge the validity of this Agreement under the ADEA.

 

 

 

Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Agreement and the attached Exhibit B,
 Exhibit C, and Exhibit D. Executive acknowledges that Executive’s signature
below constitutes a knowing and voluntary execution of this Agreement and
Executive signs the same of Executive’s own free will and it is Executive’s
intention to be bound thereby.

 

Dated this 2nd day of July, 2019.

 

 

/s/ Odilon Almeida

 

Odilon Almeida

 

 

Western Union, LLC

 

 

 

/s/ Richard Williams

 

 

 

By:

Richard Williams

 

 

 

Title:

CHRO

 





Page 12 of 23



 

ELECTION TO EXECUTE PRIOR TO EXPIRATION

OF 21-DAY PERIOD

 

I, Odilon Almeida, understand that I have at least 21 days to consider and
execute this Separation Agreement and Release.  After having the opportunity to
consult with counsel, however, I have freely and voluntarily elected to execute
this Separation Agreement and Release prior to the expiration of the 21-day
period.

 

July 2nd, 2019

 

/s/ Odilon Almeida

 

Date

Odilon Almeida

 





Page 13 of 23



 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

This Supplemental Release is made and entered into by and between Odilon Almeida
 (“Executive”) and Western Union, LLC (“Company”), an Affiliate of The Western
Union Company (“Western Union”).  Capitalized terms not defined in this
Supplemental Release shall have the same definitions as set forth in the
Separation Agreement and Release by and between Executive and the Company, dated
July 2, 2019 (the “Agreement”).

 

WHEREAS, the Company has extended Executive’s employment as set forth in the
Agreement, and now wishes to extend additional severance benefits to Executive
in exchange for a renewed full release of all claims against the Released
Parties;

 

WHEREAS, Executive has accepted the Company’s extension of employment and wishes
to obtain certain additional severance benefits in exchange for a renewed full
release of all claims against the Released Parties; and

 

WHEREAS, by entering into this Supplemental Release, Executive agrees to waive
any claims against the Released Parties that may have arisen after Executive’s
execution of the Agreement but before the signing of this Supplemental Release. 

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained in the Agreement and this Supplemental Release, Executive and the
Company agree as follows:

 

1.          The unnumbered “Whereas” clauses above are incorporated herein by
reference.

 

2.          All provisions set forth in the Agreement are incorporated herein by
reference and made fully applicable to this Supplemental Release as if fully
re-stated here, and the parties reaffirm their commitment thereto.

 

3.          Complete Release.  In consideration of those payments and benefits
provided in the Agreement beyond the $5,000 (gross) specified in paragraphs 16
and 22 of the Agreement, Executive agrees to and hereby does knowingly and
voluntarily release and discharge the Released Parties, from any and all claims,
causes of action and demands of any kind, whether known or unknown, which
Executive has, ever has had, or ever in the future may have and which are based
on acts, omissions or events occurring up to and including the date of this
Supplemental Release.  Included in the release set forth in the preceding
sentence, without limiting its scope, are claims arising under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974 (“ERISA”), and the Age Discrimination in Employment Act of 1967
(“ADEA”), each as amended, as well as any other federal, state or local
employment or labor laws, wrongful discharge or other statutory employment law
claims, as well as any claims in contract, tort, or common law, and which are
related to Executive’s employment with the Company, Western Union, and/or their
subsidiaries and Affiliates or the





Page 14 of 23



 

termination of that employment (the “Claims”). The term “Claims” is intended to
be broad and all-encompassing and is not limited to those claims specifically
cited in the foregoing sentence.

 

Notwithstanding the foregoing, Executive does not waive claims, causes of action
or demands of any kind to enforce the Agreement; claims, causes of action or
demands that may arise after the date this Supplemental Release is executed and
which are based on acts or omissions occurring after the date this Supplemental
Release is signed; or claims, causes of action or demands which by law cannot be
released by private agreement between the employer and employee, including but
not limited to any claim for any accrued benefits to which Executive has a
non-forfeitable right under any ERISA retirement benefit plan.  Furthermore,
notwithstanding the foregoing, nothing in this Supplemental Release waives
Executive’s rights to indemnification in accordance with Western Union’s bylaws,
waives Executive’s rights to directors and officers liability insurance coverage
(subject to the terms of the applicable insurance policies) or waives a claim
which by law cannot be waived.

 

The Released Parties acknowledge that, as of the date of this Supplemental
Release, the Released Parties are not aware of any claims or causes of action or
demands of any kind which any of the Released Parties could assert against
Executive based on Executive’s acts or omissions occurring up to and including
the date of this Supplemental Release.

 

4.          Review Period and Revocation.  Executive acknowledges that Executive
was given a period of at least 21 calendar days to review this Supplemental
Release from the date that Executive received it on May 29, 2019.  Executive
cannot sign this Supplemental Release prior to Executive’s Termination Date.
 Executive agrees that to the extent changes were made to the terms of the
Agreement or there are changes made to the terms of this Supplemental Release,
whether they are material or immaterial, the 21-day period for review of this
Supplemental Release is not recommenced.  To accept the Supplemental Release,
Executive must sign the original and return it to Richard Williams within five
(5) days after the Termination Date.  Executive acknowledges that the Company
and Released Parties have made no promises to Executive other than those
contained in this Supplemental Release and the Agreement.  EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE WAS ADVISED IN WRITING BY THIS SUPPLEMENTAL RELEASE
TO REVIEW THIS SUPPLEMENTAL RELEASE WITH AN ATTORNEY BEFORE SIGNING THIS
SUPPLEMENTAL RELEASE. Executive is further advised that Executive has 7 calendar
days after Executive signs this Supplemental Release to revoke it by notifying
the Company of such revocation in writing. In the event Executive revokes this
Supplemental Release as specified in the immediately preceding sentence, the
Company will deem this Supplemental Release to be void in its entirety, in which
case neither party will be bound by its terms and no payment will be made to
Executive hereunder, beyond the $5,000 (gross) as specified in paragraphs 16 and
22 of the Agreement.  The Agreement and all other agreements that Executive
signed while employed with the Company, Western Union, and/or their subsidiaries
or Affiliates (as referenced in the paragraph in the Agreement titled “Other
Agreements, Survivability and Successorship”) will remain in full force and
effect whether or not Executive signs or does not sign this Supplemental Release
and whether or not Executive revokes or does not revoke this Supplemental
Release after having signed it.  Nothing in this Supplemental Release precludes
Executive from filing a lawsuit to challenge the validity of this Agreement
under the ADEA.





Page 15 of 23



 

 

Dated this _______day of_____________________, 2019.

 

 

 

 

 

 

 

 

 

 

Odilon Almeida

 

 

 

Western Union, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 





Page 16 of 23



 

EXHIBIT B

 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

For purposes of this Exhibit B, “Company” refers to Western Union, LLC, The
Western Union Company and/or its subsidiaries or Affiliates (as defined in the
Agreement) for which Executive works or may work in the future (hereinafter
individually and collectively referred to as the “Company” for purposes of this
Exhibit B).

 

Executive agrees that the Company is engaged in a highly competitive business
and has expended, and continues to expend, significant money, skill, and time to
develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information.  Executive agrees that Executive’s
work for the Company has brought Executive into close contact with many of the
Company’s customers, Trade Secrets, Confidential Information, and Third Party
Information (as defined below) and the Company has provided Executive access to
such information to perform Executive’s job duties, the disclosure of which
would cause the Company significant and irreparable harm. Executive recognizes
that any unauthorized disclosure of Third Party Information could breach
non-disclosure obligations or violate applicable laws or Company
policy.  Executive further agrees that the covenants in this Agreement are
reasonable and necessary to protect the Company’s legitimate business interests
in its customer relationships, Trade Secrets, Confidential Information, and
Third Party Information (as defined in Section I below).

 

I.           Nondisclosure of Trade Secrets, Confidential Information and Third
Party Information. Executive agrees that for so long as the pertinent
information or documentation remains a Trade Secret, Executive will not use,
disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Company Trade Secrets.  Executive further agrees that at
all times after the cessation of Executive’s employment with the Company,
Executive will not use, disclose, or disseminate to any other person,
organization, or entity or otherwise employ any Company Confidential
Information, subject to applicable law. The obligations set forth herein shall
not be construed as limiting Executive’s ability to communicate with any
government agency or otherwise participate in any investigation or proceeding
that may be conducted by any government agency.  This Agreement also does not
limit Executive’s right to receive an award for information provided to any
government agency. Executive agrees that for so long as the pertinent
information or documentation is subject to protection under Company
nondisclosure obligations, policy or applicable law Executive will not use,
disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Third Party Information.  Under 18 U.S.C. 1833(b),
Executive shall not be held criminally or civilly liable under any Federal or
State trade secret law for disclosing a trade secret in confidence (i) to either
a Federal, State, or local government official, either directly or indirectly,
or to an attorney, solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 

 

Should Executive file a retaliation lawsuit alleging that he/she was retaliated
against for reporting a suspected violation of law, Executive may disclose trade
secret information to his/her attorney and use that information in a court
proceeding so long as (i) Executive files any document containing the trade
secret information under seal, and (ii) does not disclose the





Page 17 of 23



 

trade secret, except pursuant to court order.  This constitutes notice under 18
U.S.C. 1833(b)(3).

 

A.         Company “Trade Secrets” includes but is not limited to the following:

 

1.          any data or information that is competitively sensitive or
commercially valuable, and not generally known to the public, including, but not
limited to, products planning information, marketing strategies, marketing
results, forecasts or strategies, plans, finance, operations, reports, data,
customer relationships, customer profiles, customer lists, sales estimates,
business plans, and internal performance results relating to the past, present
or future business activities of the Company, its customers, clients, and
suppliers; and

 

2.          any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.

 

B.         Company “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

1.          Financial information, including but not limited to earnings,
assets, debts, prices, fee structures, volumes of purchases or sales, or other
financial data, whether relating to the Company generally, or to particular
products, services, geographic areas, or time periods; and

 

2.          Supply and service information, including but not limited to
information concerning the goods and services utilized or purchased by the
Company, the names and addresses of suppliers, terms of supplier service
contracts, or of particular transactions, or related information about potential
suppliers, to the extent that such information is not generally known to the
public, and to the extent that the combination of suppliers or use of particular
suppliers, though generally known or available, yields advantages to the Company
the details of which are not generally known.

 

C.         “Third Party Information” means any data or information of the
Company’s customers, suppliers, consumers or employees that the Company is
prohibited by law, contract or Company policy from disclosing.  By way of
example such information includes but is not limited to:

 

1.          Product specifications, marketing strategies, pricing, sales
volumes, discounts;

 

2.          Nonpublic personal information regarding consumers, including but
not limited to names, addresses, credit card numbers, financial transactions,
and account balances;

 

3.          Personnel information, including but not limited to employees’
personal or medical histories, compensation or other terms of employment, actual
or





Page 18 of 23



 

proposed promotions, hiring, resignations, disciplinary actions, terminations or
reasons therefore, training methods, performance, skills, qualifications and
abilities, or other employee information; and

 

4.          Customer information, which is not protected by a separate
confidentiality agreement, including but not limited to any compilations of
past, existing or prospective customers, agreements between customers and the
Company, status of customer accounts or credit, the identity of customer
representatives responsible for entering into contracts with the Company,
specific customer needs and requirements, or related information about actual or
prospective customers or other nonpublic consumer information.

 

II.          Non-Solicitation of Customers.  Executive agrees that, for twelve
(12) months after the cessation of Executive’s employment with the Company,
Executive will not solicit, contact, call upon, or attempt to communicate with
any customer or prospective customer of the Company for the purpose of providing
any products or services substantially similar to those Executive provided while
employed with the Company.  This restriction shall apply only to any customer or
prospective customer of the Company with whom Executive had contact or about
whom Executive learned Trade Secrets, Confidential Information, or Third Party
Information during the last twenty-four (24) months of Executive’s employment
with the Company.  For the purpose of this Section II, “contact” means
interaction between Executive and the customer, or prospective customer which
takes place to further the business relationship, or making sales to or
performing services for the customer, or prospective customer on behalf of the
Company.

 

III.         Non-Solicitation of Employees.  For twelve (12) months after the
cessation of employment with the Company, Executive will not recruit, hire, or
attempt to recruit or hire, directly or by assisting others, any employee of the
Company with whom Executive had contact or about whom Executive learned Trade
Secrets, Confidential Information, or Third Party Information during Executive’s
last twenty-four (24) months of employment with the Company.  For the purposes
of this Section III, “contact” means any interaction whatsoever between
Executive and the other employee.

 

IV.       Successorship.  As part of this provision, Executive understands and
agrees that should Executive become employed by another entity owned or
otherwise affiliated with The Western Union Company (such as its divisions or
unincorporated affiliates), the obligations of this Agreement follow Executive
to such other entity automatically and without further action, and that entity
becomes the “Company” within the meaning of this Agreement.

 





Page 19 of 23



 

EXHIBIT C

 

ARBITRATION PROCEDURE

 

1.          Scope.

 

a.          Any dispute arising out of or related to Executive's employment (or
separation from employment) with the Company that is not subject to the releases
set forth in the paragraphs of the Agreement and of the Supplemental Release
titled “Complete Release” (the “Releases”) and/or any dispute regarding the
enforceability of such releases (hereinafter, a “Claim”), shall be resolved
exclusively through final and binding arbitration as described in this
Arbitration Procedure (“Procedure”).

 

b.          All disputes or issues regarding arbitrability, the validity, scope,
enforceability, interpretation, or application of this Procedure, the
arbitrator’s jurisdiction, as well as any gateway, threshold, or any other
challenges either to the Releases or this Procedure, including claims that
either the Releases or this Procedure are unconscionable, are delegated to the
arbitrator for resolution.

 

2.     Invoking Arbitration.

 

a.          Arbitration under this Procedure shall be administered by JAMS and
conducted pursuant to the JAMS Employment Arbitration Rules & Procedures,
effective July 1, 2014 (“JAMS Rules”), except as modified in this
Procedure.  Copies of the JAMS Rules may be obtained at www.jamsadr.com or by
request directed to Western Union’s Office of General Counsel, at 7001 E.
Belleview Ave., HQ-8, Denver, CO 80237.  The arbitration shall be subject to
JAMS Policy on Employment Arbitration, Minimum Standards of Procedural
Fairness.  This Procedure constitutes an agreement to arbitrate within the
meaning of JAMS Rule 5(a)(ii).

 

b.          The party asserting a Claim must demand arbitration in writing, and
deliver the written demand by hand, overnight delivery or first class mail to
the other party within the applicable statute of limitations period.  The demand
shall include identification of the parties, a statement of the legal and
factual basis of the Claim(s), and a specification of the remedy sought.  Any
demand made by Executive shall be delivered to the Company at its principal
office located at 7001 E. Belleview Ave., Denver, CO 80237, attention General
Counsel.  Any demand made by the Company shall be sent to Executive’s last known
home address as reflected in the Company’s business records.

 

c.          The party receiving a demand shall respond in writing to the demand
as described in the JAMS rules. 





Page 20 of 23



 

3.          Class and Collective Action Waivers.  Claims may be taken to
arbitration on an individual basis only.  There will be no right or authority
for any Claim to proceed as either a class or collective arbitration.  In the
event the arbitrator issues any ruling, including a clause construction ruling
or a discovery ruling, that is inconsistent with the waivers described in this
paragraph, the arbitration will be terminated immediately, and the parties shall
litigate the Claim in a court of competent jurisdiction.  The waivers described
in this paragraph shall be severable from this Procedure in any case in which
the Claim is filed as an individual action and severance is necessary to ensure
that the individual action proceeds in arbitration.  The provisions of the
Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”) permitting federal courts
to enjoin arbitration proceedings apply to this Procedure.

 

4.          Selection of the Arbitrator and Arbitration Procedures.

 

a.          The parties shall select a single arbitrator to resolve the
Claim.  If the parties cannot agree on an arbitrator, the arbitrator will be
appointed pursuant to the JAMS Rules.  In either case, the arbitrator shall be
either a retired judge or a lawyer with more than twenty (20) years of
experience in counselling and/or litigation of employment
disputes.  Notwithstanding JAMS Rule 15, in no event will an arbitrator be
appointed without the agreement of both parties.

 

b.          Any arbitration convened shall be conducted in the same federal
judicial district where Executive was last employed by the Company.

 

c.          Nothing in this Procedure shall preclude either party from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

 

5.          Arbitration Fees.  Each party will pay the fees for his, her, or its
own attorneys, subject to any remedies to which that party may later be entitled
under applicable law. The Company agrees to bear all but the first $350 of the
JAMS arbitration case filing fee.  In all cases where required by law, the
Company will pay the arbitrator's fee and any case administration fees imposed
by JAMS.  However, if under applicable law the Company is not required to pay
all of the arbitrator's and/or JAMS fees, such fee(s) will be apportioned
between the parties in accordance with said applicable law, and any disputes on
such matters will be resolved by the arbitrator.  Any dispute about the
reasonableness of either party’s claim to recover attorneys’ fees shall be
resolved by the arbitrator according to the standards for awarding reasonable
attorneys’ fees applicable to the underlying substantive law. 

 

6.          Pre-Hearing Matters.

 

a.          The arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person, as the arbitrator deems necessary.  The Arbitrator shall
have the power to entertain a dispositive motion by either party and shall apply
the standards governing such motions set forth in the Federal Rules of Civil
Procedure. 





Page 21 of 23



 

b.          The arbitrator shall have no jurisdiction to take any action that is
inconsistent with the waivers set forth in paragraph 3.

 

c.          Discovery and other pre-hearing proceedings in any arbitration shall
be conducted in accordance with JAMS Rules, as modified in this subparagraph.

 

d.          Each side may take three (3) discovery depositions. Each side's
depositions are to consume no more than a total of fifteen (15) hours.

 

e.          The total period for the taking of depositions shall not exceed six
(6) weeks.

 

f.           Written discovery shall be permitted as ordered by the arbitrator.

 

g.          Each party shall submit its witness list ten (10) business days
before the hearing.

 

h.         The arbitrator shall have discretion to issue appropriate rulings
governing discovery and other pre-hearing matters, including dispositive
motions, in order to facilitate a prompt resolution of the dispute.

 

7.          Substantive Law and Arbitration Proceeding.   The arbitrator shall
apply the substantive law including, but not limited to, applicable statutes of
limitations, of the state of Executive’s work location, at the time the Claim
arises, or federal law, or both, as applicable to the Claims asserted.  Except
as otherwise ordered by the arbitrator, the arbitration hearing shall be
concluded in no more than two (2) days of evidentiary hearings.  Within 30 days
of the close of the arbitration hearing, any party will have to file a
post-hearing with the arbitrator, a copy of which will be served on the other
party. 

 

8.          Confidentiality.  Except as may be permitted or required by law, as
determined by the arbitrator, neither a party nor an arbitrator may disclose the
existence, content (including all testimony, information and discovery
materials), or results of any arbitration conducted hereunder without the prior
written consent of all parties. 

 

9.          The Arbitrator’s Award.  The arbitrator may award any party any
remedy to which that party is entitled under applicable law, but such remedies
shall be limited to those that would be available to a party in his or her
individual capacity in a court of law.

 

10.        The Arbitrator’s Written Decision.  The arbitrator will issue a
written decision or award, stating findings of fact and conclusions of law.  A
court of competent jurisdiction shall have the authority to enter a judgment
enforcing the award pursuant to the FAA.





Page 22 of 23



 

11.        General Provisions.  This Procedure reflects the parties’ full and
complete agreement relating to the resolution of Claims.  The FAA shall govern
arbitrations conducted pursuant to this Procedure.  In the event any portion of
this Procedure is deemed unenforceable, the unenforceable provision will be
severed and the remainder of this Procedure will be enforceable.  

 

 



Page 23 of 23



 

EXHIBIT D

 

RESTRICTIVE COVENANT AGREEMENTS





RCA Florida
February 2019


Page 1 of 8

 



 

RESTRICTIVE COVENANT AGREEMENT
FOR EMPLOYEES IN FLORIDA

 

This Agreement is between Odilon Almeida (hereinafter referred to as “Employee”)
and Western Union, LLC, The Western Union Company, or its Affiliates for which
Employee works or may work in the future (hereinafter individually and
collectively referred to as the “Company”). Employee understands and agrees that
should Employee become employed by another entity owned or otherwise affiliated
with The Western Union Company (such as its divisions or unincorporated
affiliates), the obligations of this agreement follow Employee to such other
entity automatically and without further action, and that entity becomes the
“Company” within the meaning of this Agreement.

 

In consideration of employment or continued employment by the Company, the grant
to Employee of an award pursuant to The Western Union Company 2015 Long-Term
Incentive Plan on February 20, 2019 (“LTIP Award”) (incorporated herein by this
reference), and other good and valuable consideration, Employee agrees as
follows:

 

I.    Protection of Trade Secrets and Confidential Information.

 

A.   Employee agrees that the Company is engaged in a highly competitive
business and has expended, and continues to expend, significant money, skill and
time to develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Employee agrees that Employee’s work
for the Company will continue to bring Employee into close contact with many of
the Company’s customers, Trade Secrets, and Confidential Information (as defined
below), the disclosure of which would cause the Company significant and
irreparable harm. Employee further agrees that the covenants in this Agreement
are reasonable and necessary to protect the Company’s legitimate business
interests in its customer relationships, Trade Secrets, and Confidential
Information.

 

1.   “Trade Secrets” includes but is not limited to the following:

 

a)   any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, and its customers, clients, and suppliers;
and

 

b)   any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.





RCA Florida
February 2019


Page 2 of 8

 



 

2.    “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

a)    Financial information, including but not limited to earnings, assets,
debts, prices, fee structures, volumes of purchases or sales, or other financial
data, whether relating to the Company generally, or to particular products,
services, geographic areas, or time periods; and

 

b)   Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

 

c)    Data or information of the Company’s customers, suppliers, consumers or
employees that the Company is prohibited by law, contract or Company policy from
disclosing. By way of example such information includes but is not limited to:

 

(1)  Product specifications, marketing strategies, pricing, sales volumes,
discounts;

 

(2)  Nonpublic personal information regarding consumers, including but not
limited to names, addresses, credit card numbers, financial transactions, and
account balances;

 

(3)  Personnel information, including but not limited to other employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hiring, resignations, disciplinary actions, terminations
or reasons therefore, training methods, performance skills, qualifications, and
abilities, or other employee information (nothing in this provision, however, is
intended to prohibit employee from disclosing to others information about
Employee’s compensation or the Employee’s working conditions); and





RCA Florida
February 2019


Page 3 of 8

 



 

(4)  Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.

 

B.   Non-Disclosure of Trade Secrets and Confidential Information. Employee
agrees that for so long as the pertinent information or documentation remains a
Trade Secret, Employee will not use, disclose, or disseminate to any other
person, organization, or entity or otherwise employ any Trade Secrets. Employee
further agrees that during Employee’s employment and after the cessation of
Employee’s employment with the Company, Employee will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Confidential Information. The obligations set forth herein shall not apply to
any Trade Secrets or Confidential Information which shall have become generally
known to competitors of the Company through no act or omission of Employee, nor
shall the obligations set forth herein apply to disclosures made as required by
law. Under 18 U.S.C. §1833(b), Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for disclosing a Trade Secret
in confidence (i) to either a Federal, State, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

Should Employee file a retaliation lawsuit alleging that Employee was retaliated
against for reporting a suspected violation of law, Employee may disclose Trade
Secret information to Employee’s attorney and use that information in a court
proceeding so long as (i) Employee files any document containing the Trade
Secret information under seal, and (ii) does not disclose the Trade Secret,
except pursuant to court order. This constitutes notice under 18 U.S.C.
§1833(b)(3).

 

Notwithstanding the foregoing, nothing in this Agreement limits Employee’s
ability to communicate with any government agency or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
nor does this Agreement limit Employee’s right to receive an award for
information provided to any government agency.

 

C.   Return of Information. Upon cessation of Employee’s employment with the
Company or at any time the Company requests, Employee agrees to return all
Company materials and Trade Secrets and Confidential Information, and all copies
thereof (including without limitation, all memoranda and notes containing the
names, addresses, and needs of the Company’s customers and prospective
customers) in Employee’s possession or over which Employee exercises control,
and regardless of whether such materials were prepared by the Company, Employee,
or a third party.





RCA Florida
February 2019


Page 4 of 8

 



 

II.   Non-Competition.

 

A.   Employee agrees that Western Union, LLC (for purposes of this Section II
only, referred to as “Western Union”) is engaged in a highly competitive
business. Employee agrees that due to Employee’s position, engaging in any
business which is competitive with Western Union will cause Western Union great
and irreparable harm. Employee agrees that Employee’s work for Western Union has
brought and will bring Employee into close contact with many of Western Union’s
customers, Trade Secrets, Confidential Information, and other proprietary
information. Employee further agrees that the covenants in this Agreement are
reasonable and necessary to protect Western Union’s legitimate business
interests in its customer relationships, Trade Secrets, Confidential
Information, and other proprietary information.

 

B.   Employee agrees that while employed by Western Union, Employee will
faithfully devote Employee’s best efforts and entire time to advance the
interests of Western Union and will not, on Employee’s behalf or on another’s
behalf, engage in any manner in any other business.

 

C.   Employee agrees that for twelve (12) months after the cessation of
employment with Western Union for any reason, Employee shall not, on Employee’s
behalf or another’s behalf, engage in any activities for a competitor of Western
Union that are substantially similar to the activities Employee performed on
behalf of Western Union within the geographic area that is the same or
substantially similar to the geographic area that Employee serviced while
employed by Western Union, except as prohibited by law.

 

D.   Employee agrees that prospective employers exist such that employment
opportunities are available to Employee which would not be in violation of this
Section II. Employee further agrees that this Section II is reasonable in scope
and does not constitute a restraint of trade with respect to Employee’s ability
to obtain alternate employment in the event Employee’s employment with Western
Union terminates for any reason, and regardless of whether such termination is
initiated by Employee or Western Union.

 

III.  Non-Solicitation of Customers.

 

A.   Employee agrees that while employed by the Company, Employee has had and
will have contact with and has become and will become aware of the Company’s
customers and the representatives of those customers, their names and addresses,
specific customer needs and requirements, and leads and references to
prospective customers, and that Employee has benefited and added and will
continue to benefit and add to the Company’s goodwill with its customers and in
the marketplace generally. Employee further agrees that loss of such customers
will cause the Company significant and irreparable harm.





RCA Florida
February 2019


Page 5 of 8

 



 

B.   Accordingly, Employee agrees that, for twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit,
contact, call upon, accept orders from, or attempt to communicate with any
customer or prospective customer of the Company for the purpose of providing any
products or services substantially similar to those Employee provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information, during the last
twenty-four (24) months of Employee’s employment with the Company. For the
purpose of this Section III(B), “contact” means interaction between Employee and
the customer or prospective customer which takes place to further the business
relationship, or making sales to or performing services for the customer or
prospective customer on behalf of the Company.

 

IV. Non-Solicitation of Employees and Others.

 

A.   Employee acknowledges and agrees that solely as a result of employment with
the Company, Employee has and will come into contact with and has acquired and
will acquire Trade Secrets or Confidential Information regarding some, most, or
all of the Company’s employees, consultants, contractors, or agents (for
purposes of this Section IV, collectively referred to as “worker”).

 

B.   Accordingly, both during employment with the Company and for twelve (12)
months after the cessation of employment with the Company, Employee will not
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other worker of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information during Employee’s
last twenty-four (24) months of employment with the Company. For the purposes of
this Section IV, “contact” means any business-related interaction between
Employee and the other worker.

 

V.   Notices Regarding Subsequent Employment.  To facilitate compliance with
this Agreement, Employee agrees to provide the Company with notice of Employee’s
post-Company employment during the time period encompassed by the restrictions
contained herein. Such notice shall include the identity of the company with
which Employee will be employed, Employee’s job title, and Employee’s general
responsibilities in the job. The notice shall be given to the Employment Law
Group, The Western Union Company, 7001 East Belleview Avenue, Denver, Colorado
80237 within five (5) business days of Employee’s acceptance of a job offer.
Additionally, Employee agrees to provide a copy of this Agreement to prospective
employers prior to commencing employment.

 

VI. Nondisparagement.  Employee agrees not to make any disparaging comments
about the Company, or its officers, directors, representatives, employees and
agents; provided that nothing in this Agreement limits Employee’s ability to
communicate with any government agency or otherwise participate in any
investigation or proceeding that may be conducted by any government agency, nor
does this Agreement limit Employee’s right to receive an award for information
provided to any government agency.





RCA Florida
February 2019


Page 6 of 8

 



 

VII. Miscellaneous Provisions.

 

A.   Successorship. This Agreement inures to the benefit of any successors or
assigns of the Company, and Employee’s obligations apply equally to the Company
and its successors or assigns.

 

B.   Amendments in Writing. No modification, amendment to, or waiver of this
Agreement or any of its provisions shall be binding upon Employee or the Company
unless made in writing and duly signed by both parties, except that Employee
agrees that the Company may, at its option and without consideration, substitute
less restrictive provisions relating to the provisions contained herein.

 

C.   Severability. The provisions (including subparagraphs) in this Agreement
are severable and, if any provision is determined to be prohibited or
unenforceable in any jurisdiction, it shall be deemed modified to render it
enforceable. To the extent the provision cannot be modified to render it
enforceable, it shall be severed and the remaining provisions shall nevertheless
be binding and enforceable; provided however, that Employee agrees that the
consideration offered in the LTIP Award agreement to which this Agreement is
attached, as well as future LTIP Awards, are conditioned upon Employee’s
acceptance of and compliance with the terms of this Agreement as written. If
Employee fails to comply with this Agreement as written, the Company and The
Western Union Company will be relieved of their obligations under the LTIP Award
agreement as well as future LTIP Award agreements.

 

D.   Court’s Right to Modify Restrictions. The parties have attempted to limit
Employee’s activities only to the extent necessary to protect the Company’s
Trade Secrets, Confidential Information, and customer relationships. The parties
agree that, if the scope or enforceability of this Agreement, or any part
thereof, is in any way disputed at any time, a court may modify and enforce the
paragraph to the extent it believes to be reasonable under the applicable law
and circumstances.

 

E.   Injunctive Relief. Employee understands, acknowledges, and agrees that in
the event of a breach or threatened breach of any of the covenants contained in
this Agreement, the Company shall suffer irreparable injury for which there is
no adequate remedy at law, and the Company will therefore be entitled to
temporary, preliminary, and/or permanent injunctive relief, without bond or
other security from the courts, enjoining additional breaches and threatened
breaches. Employee further acknowledges that the Company also shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.





RCA Florida
February 2019


Page 7 of 8

 



 

F.   Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflict of law.

 

G.   Waiver of Jury Trial. The parties agree to waive their right to trial by
jury for any dispute hereunder.

 

H.   Definition of Affiliate. For purposes of this Agreement, “Affiliate” means
a Person that directly, or indirectly through one or more intermediaries, owns
or controls, is owned or is controlled by, or is under common ownership or
control with, another Person. As used herein, “control” means the power to
direct the management or affairs of a Person, and “ownership” means the
beneficial ownership of at least 10% of the voting securities of the Person. The
Company shall be deemed to control any settlement network in which it has any
equity ownership. As used herein, “Person” means any corporation (including The
Western Union Company), limited or general partnership, limited liability
company, joint venture, association, organization or other entity.

 

I.    Waiver of Breach. The Company’s waiver of a breach of any provision of
this Agreement by the Employee does not waive any subsequent breach by the
Employee, nor does the Company’s failure to take action against any other
employee for similar breaches operate as a waiver by the Company of Employee’s
breach of this Agreement.

 

J.    Attorney’s Fees. If the Company must enforce any of its rights under this
Agreement through legal proceedings, Employee agrees to reimburse the Company
for all reasonable costs, expenses, and attorney’s fees incurred by it in
connection with the enforcement of its rights.

 

K.   Other Obligations. This Agreement is in addition to and not in lieu of
other non-solicitation, non-disclosure, and non-competition obligations that
Employee may owe to the Company.

 

L.   Electronic Acceptance. This Agreement may be accepted by Employee either
manually by signing and dating this Agreement below or by means of a
Company-approved electronic acceptance process. Employee understands and agrees
that electronic acceptance by Employee of this Agreement has the same legal
effect as a manual signature of this Agreement.





RCA Florida
February 2019


Page 8 of 8

 



 

 

 

 

 

 

 

ON BEHALF OF COMPANY

 

EMPLOYEE

 

 

 

 

 

By:

Picture 1 [wu20190630ex101b3de32001.jpg]

 

By:

 

Picture 4 [wu20190630ex101b3de32002.jpg]

 

The Western Union Company

 

 

 

Employee’s Signature

 

Steven E. Christoffersen

 

 

 

 

 

Assistant General Counsel

 

 

 

4/4/2019

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Odilon Almeida

 

 

 

 

 

Employee’s Name

 

 

 

 

 

 

 

 

 

 

 

 

177521

 

 

 

 

 

Employee’s ID#

 

 



RCA Florida
February 2019


Page 9 of 8

 



 

EXHIBIT D-2

 

RESTRICTIVE COVENANT AGREEMENT
FOR EMPLOYEES IN FLORIDA

 

This Agreement is between Odilon Almeida (hereinafter referred to as “Employee”)
and Western Union LLC, The Western Union Company, or its Affiliates for which
Employee works or may work in the future (hereinafter individually and
collectively referred to as the “Company”). Employee understands and agrees that
should Employee become employed by another entity owned or otherwise affiliated
with The Western Union Company (such as its divisions or unincorporated
affiliates), the obligations of this agreement follow Employee to such other
entity automatically and without further action, and that entity becomes the
"Company" within the meaning of this Agreement.

 

In consideration of employment or continued employment by the Company, the grant
to Employee of an award pursuant to The Western Union Company 2015 Long-Term
Incentive Plan on February 21, 2018 (“LTIP Award”) (incorporated herein by this
reference), and other good and valuable consideration, Employee agrees as
follows:

 

I.    Protection of Trade Secrets and Confidential Information.

 

A.   Employee agrees that the Company is engaged in a highly competitive
business and has expended, and continues to expend, significant money, skill and
time to develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Employee agrees that Employee’s work
for the Company will continue to bring Employee into close contact with many of
the Company’s customers, Trade Secrets, and Confidential Information (as defined
below), the disclosure of which would cause the Company significant and
irreparable harm. Employee further agrees that the covenants in this Agreement
are reasonable and necessary to protect the Company’s legitimate business
interests in its customer relationships, Trade Secrets, and Confidential
Information.

 

1.    “Trade Secrets” includes but is not limited to the following:

 

a)    any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, and its customers, clients, and suppliers;
and

 

b)   any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.





RCA Florida
October 2017


Page 1 of 8

 



 

2.   “Confidential Information” means any data or information and documentation,
other than Trade Secrets, which is valuable to the Company and not generally
known to the public, including but not limited to:

 

a)    Financial information, including but not limited to earnings, assets,
debts, prices, fee structures, volumes of purchases or sales, or other financial
data, whether relating to the Company generally, or to particular products,
services, geographic areas, or time periods; and

 

b)   Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

 

c)    Data or information of the Company’s customers, suppliers, consumers or
employees that the Company is prohibited by law, contract or Company policy from
disclosing. By way of example such information includes but is not limited to:

 

(1)  Product specifications, marketing strategies, pricing, sales volumes,
discounts;

 

(2)  Nonpublic personal information regarding consumers, including but not
limited to names, addresses, credit card numbers, financial transactions, and
account balances;

 

(3)  Personnel information, including but not limited to other employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hiring, resignations, disciplinary actions, terminations
or reasons therefore, training methods, performance skills, qualifications, and
abilities, or other employee information (nothing in this provision, however, is
intended to prohibit employee from disclosing to others information about
Employee’s compensation or the Employee’s working conditions); and

 

(4)  Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.





RCA Florida
October 2017


Page 2 of 8

 



 

B.   Non-Disclosure of Trade Secrets and Confidential Information. Employee
agrees that for so long as the pertinent information or documentation remains a
Trade Secret, Employee will not use, disclose, or disseminate to any other
person, organization, or entity or otherwise employ any Trade Secrets. Employee
further agrees that during Employee’s employment and after the cessation of
Employee’s employment with the Company, Employee will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Confidential Information. The obligations set forth herein shall not apply to
any Trade Secrets or Confidential Information which shall have become generally
known to competitors of the Company through no act or omission of Employee, nor
shall the obligations set forth herein apply to disclosures made as required by
law. Under 18 U.S.C. §1833(b), Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for disclosing a Trade Secret
in confidence (i) to either a Federal, State, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

Should Employee file a retaliation lawsuit alleging that Employee was retaliated
against for reporting a suspected violation of law, Employee may disclose Trade
Secret information to Employee’s attorney and use that information in a court
proceeding so long as (i) Employee files any document containing the Trade
Secret information under seal, and (ii) does not disclose the Trade Secret,
except pursuant to court order. This constitutes notice under 18 U.S.C.
§1833(b)(3).

 

Notwithstanding the foregoing, nothing in this Agreement limits Employee’s
ability to communicate with any government agency or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
nor does this Agreement limit Employee’s right to receive an award for
information provided to any government agency.

 

C.   Return of Information. Upon cessation of Employee’s employment with the
Company or at any time the Company requests, Employee agrees to return all
Company materials and Trade Secrets and Confidential Information, and all copies
thereof (including without limitation, all memoranda and notes containing the
names, addresses, and needs of the Company’s customers and prospective
customers) in Employee’s possession or over which Employee exercises control,
and regardless of whether such materials were prepared by the Company, Employee,
or a third party.





RCA Florida
October 2017


Page 3 of 8

 



 

II.   Non-Competition.

 

A.   Employee agrees that Western Union LLC, (for purposes of this Section II
only, referred to as “Western Union”) is engaged in a highly competitive
business. Employee agrees that due to Employee’s position, engaging in any
business which is competitive with Western Union will cause Western Union great
and irreparable harm. Employee agrees that Employee’s work for Western Union has
brought and will bring Employee into close contact with many of Western Union’s
customers, Trade Secrets, Confidential Information, and other proprietary
information. Employee further agrees that the covenants in this Agreement are
reasonable and necessary to protect Western Union’s legitimate business
interests in its customer relationships, Trade Secrets, Confidential
Information, and other proprietary information.

 

B.   Employee agrees that while employed by Western Union, Employee will
faithfully devote Employee’s best efforts and entire time to advance the
interests of Western Union and will not, on Employee’s behalf or on another’s
behalf, engage in any manner in any other business.

 

C.   Employee agrees that for twelve (12) months after the cessation of
employment with Western Union for any reason, Employee shall not, on Employee’s
behalf or another’s behalf, engage in any activities for a competitor of Western
Union that are substantially similar to the activities Employee performed on
behalf of Western Union within the geographic area that is the same or
substantially similar to the geographic area that Employee serviced while
employed by Western Union, except as prohibited by law.

 

D.   Employee agrees that prospective employers exist such that employment
opportunities are available to Employee which would not be in violation of this
Section II. Employee further agrees that this Section II is reasonable in scope
and does not constitute a restraint of trade with respect to Employee’s ability
to obtain alternate employment in the event Employee’s employment with Western
Union terminates for any reason, and regardless of whether such termination is
initiated by Employee or Western Union.

 

III.  Non-Solicitation of Customers.

 

A.   Employee agrees that while employed by the Company, Employee has had and
will have contact with and has become and will become aware of the Company’s
customers and the representatives of those customers, their names and addresses,
specific customer needs and requirements, and leads and references to
prospective customers, and that Employee has benefited and added and will
continue to benefit and add to the Company’s goodwill with its customers and in
the marketplace generally. Employee further agrees that loss of such customers
will cause the Company significant and irreparable harm.





RCA Florida
October 2017


Page 4 of 8

 



 

B.   Accordingly, Employee agrees that, for twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit,
contact, call upon, accept orders from, or attempt to communicate with any
customer or prospective customer of the Company for the purpose of providing any
products or services substantially similar to those Employee provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information, during the last
twenty-four (24) months of Employee’s employment with the Company. For the
purpose of this Section III(B), “contact” means interaction between Employee and
the customer or prospective customer which takes place to further the business
relationship, or making sales to or performing services for the customer or
prospective customer on behalf of the Company.

 

IV. Non-Solicitation of Employees and Others.

 

A.   Employee acknowledges and agrees that solely as a result of employment with
the Company, Employee has and will come into contact with and has acquired and
will acquire Trade Secrets or Confidential Information regarding some, most, or
all of the Company’s employees, consultants, contractors, or agents (for
purposes of this Section IV, collectively referred to as “worker”).

 

B.   Accordingly, both during employment with the Company and for twelve (12)
months after the cessation of employment with the Company, Employee will not
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other worker of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information during Employee’s
last twenty-four (24) months of employment with the Company. For the purposes of
this Section IV, “contact” means any business-related interaction between
Employee and the other worker.

 

V.   Notices Regarding Subsequent Employment.  To facilitate compliance with
this Agreement, Employee agrees to provide the Company with notice of Employee’s
post-Company employment during the time period encompassed by the restrictions
contained herein. Such notice shall include the identity of the company with
which Employee will be employed, Employee’s job title, and Employee’s general
responsibilities in the job. The notice shall be given to the Employment Law
Group, The Western Union Company, Meridian II, 12500 Belford Avenue, Englewood,
Colorado 80112 within five (5) business days of Employee’s acceptance of a job
offer. Additionally, Employee agrees to provide a copy of this Agreement to
prospective employers prior to commencing employment.

 

VI. Nondisparagement.  Employee agrees not to make any disparaging comments
about the Company, or its officers, directors, representatives, employees and
agents; provided that nothing in this Agreement limits Employee’s ability to
communicate with any government agency or otherwise participate in any
investigation or proceeding that may be conducted by any government agency, nor
does this Agreement limit Employee’s right to receive an award for information
provided to any government agency.





RCA Florida
October 2017


Page 5 of 8

 



 

VII. Miscellaneous Provisions.

 

A.   Successorship. This Agreement inures to the benefit of any successors or
assigns of the Company, and Employee’s obligations apply equally to the Company
and its successors or assigns.

 

B.   Amendments in Writing. No modification, amendment to, or waiver of this
Agreement or any of its provisions shall be binding upon Employee or the Company
unless made in writing and duly signed by both parties, except that Employee
agrees that the Company may, at its option and without consideration, substitute
less restrictive provisions relating to the provisions contained herein.

 

C.   Severability. The provisions (including subparagraphs) in this Agreement
are severable and, if any provision is determined to be prohibited or
unenforceable in any jurisdiction, it shall be deemed modified to render it
enforceable. To the extent the provision cannot be modified to render it
enforceable, it shall be severed and the remaining provisions shall nevertheless
be binding and enforceable; provided however, that Employee agrees that the
consideration offered in the LTIP Award agreement to which this Agreement is
attached, as well as future LTIP Awards, are conditioned upon Employee’s
acceptance of and compliance with the terms of this Agreement as written. If
Employee fails to comply with this Agreement as written, the Company and The
Western Union Company will be relieved of their obligations under the LTIP Award
agreement as well as future LTIP Award agreements.

 

D.   Court’s Right to Modify Restrictions. The parties have attempted to limit
Employee’s activities only to the extent necessary to protect the Company’s
Trade Secrets, Confidential Information, and customer relationships. The parties
agree that, if the scope or enforceability of this Agreement, or any part
thereof, is in any way disputed at any time, a court may modify and enforce the
paragraph to the extent it believes to be reasonable under the applicable law
and circumstances.

 

E.   Injunctive Relief. Employee understands, acknowledges, and agrees that in
the event of a breach or threatened breach of any of the covenants contained in
this Agreement, the Company shall suffer irreparable injury for which there is
no adequate remedy at law, and the Company will therefore be entitled to
temporary, preliminary, and/or permanent injunctive relief, without bond or
other security from the courts, enjoining additional breaches and threatened
breaches. Employee further acknowledges that the Company also shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.

 

F.   Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflict of law.





RCA Florida
October 2017


Page 6 of 8

 



 

G.   Waiver of Jury Trial. The parties agree to waive their right to trial by
jury for any dispute hereunder.

 

H.   Definition of Affiliate. For purposes of this Agreement, “Affiliate” means
a Person that directly, or indirectly through one or more intermediaries, owns
or controls, is owned or is controlled by, or is under common ownership or
control with, another Person. As used herein, “control” means the power to
direct the management or affairs of a Person, and “ownership” means the
beneficial ownership of at least 10% of the voting securities of the Person. The
Company shall be deemed to control any settlement network in which it has any
equity ownership. As used herein, “Person” means any corporation (including The
Western Union Company), limited or general partnership, limited liability
company, joint venture, association, organization or other entity.

 

I.    Waiver of Breach. The Company’s waiver of a breach of any provision of
this Agreement by the Employee does not waive any subsequent breach by the
Employee, nor does the Company’s failure to take action against any other
employee for similar breaches operate as a waiver by the Company of Employee’s
breach of this Agreement.

 

J.    Attorney’s Fees. If the Company must enforce any of its rights under this
Agreement through legal proceedings, Employee agrees to reimburse the Company
for all reasonable costs, expenses, and attorney’s fees incurred by it in
connection with the enforcement of its rights.

 

K.   Other Obligations. This Agreement is in addition to and not in lieu of
other non-solicitation, non-disclosure, and non-competition obligations that
Employee may owe to the Company.

 

L.   Electronic Acceptance. This Agreement may be accepted by Employee either
manually by signing and dating this Agreement below or by means of a
Company-approved electronic acceptance process. Employee understands and agrees
that electronic acceptance by Employee of this Agreement has the same legal
effect as a manual signature of this Agreement.





RCA Florida
October 2017


Page 7 of 8

 



 

ON BEHALF OF COMPANY

EMPLOYEE

 

 

 

 

By: 

Steven E. Christoffersen

By: 

Odilon Almeida

 

The Western Union Company
Steven E. Christoffersen
Assistant Secretary

 

Employee’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

March 26, 2018

 

 

 

Date

 

 

 

 

 

 

 

Odilon Almeida

 

 

 

Employee Name

 

 

 

 

 

 

 

177521

 

 

 

Employee’s ID# 

 

Accepted on: March 26, 2018

 

 



RCA Florida
October 2017


Page 8 of 8

 



 

EXHIBIT D-3

 

RESTRICTIVE COVENANT AGREEMENT
FOR EMPLOYEES IN FLORIDA

 

This Agreement is between Odilon Almeida (hereinafter referred to as “Employee”)
and Western Union, LLC, The Western Union Company, or its Affiliates for which
Employee works or may work in the future (hereinafter individually and
collectively referred to as the “Company”). Employee understands and agrees that
should Employee become employed by another entity owned or otherwise affiliated
with The Western Union Company (such as its divisions or unincorporated
affiliates), the obligations of this agreement follow Employee to such other
entity automatically and without further action, and that entity becomes the
“Company” within the meaning of this Agreement.

 

In consideration of employment or continued employment by the Company, the grant
to Employee of an award pursuant to The Western Union Company 2015 Long-Term
Incentive Plan (incorporated herein by this reference) (“LTIP Award”), and other
good and valuable consideration, Employee agrees as follows:

 

I.     Protection of Trade Secrets and Confidential Information.

 

A.    Employee agrees that the Company is engaged in a highly competitive
business and has expended, and continues to expend, significant money, skill and
time to develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Employee agrees that Employee’s work
for the Company will continue to bring Employee into close contact with many of
the Company’s customers, Trade Secrets, and Confidential Information (as defined
below), the disclosure of which would cause the Company significant and
irreparable harm. Employee further agrees that the covenants in this Agreement
are reasonable and necessary to protect the Company’s legitimate business
interests in its customer relationships, Trade Secrets, and Confidential
Information.

 

1.   “Trade Secrets” includes but is not limited to the following:

 

a)   any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, and its customers, clients, and suppliers;
and

 

b)   any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.





RCA Florida
February 2017


Page 1 of 8

 



 

2.    “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

a)    Financial information, including but not limited to earnings, assets,
debts, prices, fee structures, volumes of purchases or sales, or other financial
data, whether relating to the Company generally, or to particular products,
services, geographic areas, or time periods; and

 

b)   Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

 

c)    Data or information of the Company’s customers, suppliers, consumers or
employees that the Company is prohibited by law, contract or Company policy from
disclosing. By way of example such information includes but is not limited to:

 

(1)  Product specifications, marketing strategies, pricing, sales volumes,
discounts;

 

(2)  Nonpublic personal information regarding consumers, including but not
limited to names, addresses, credit card numbers, financial transactions, and
account balances;

 

(3)  Personnel information, including but not limited to other employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hiring, resignations, disciplinary actions, terminations
or reasons therefore, training methods, performance skills, qualifications, and
abilities, or other employee information (nothing in this provision, however, is
intended to prohibit employee from disclosing to others information about
Employee’s compensation or the Employee’s working conditions); and





RCA Florida
February 2017


Page 2 of 8

 



 

(4)  Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.

 

B.   Non-Disclosure of Trade Secrets and Confidential Information. Employee
agrees that for so long as the pertinent information or documentation remains a
Trade Secret, Employee will not use, disclose, or disseminate to any other
person, organization, or entity or otherwise employ any Trade Secrets. Employee
further agrees that during Employee’s employment and after the cessation of
Employee’s employment with the Company, Employee will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Confidential Information. The obligations set forth herein shall not apply to
any Trade Secrets or Confidential Information which shall have become generally
known to competitors of the Company through no act or omission of Employee, nor
shall the obligations set forth herein apply to disclosures made as required by
law. Under 18 U.S.C. §1833(b), Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for disclosing a Trade Secret
in confidence (i) to either a Federal, State, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

Should Employee file a retaliation lawsuit alleging that Employee was retaliated
against for reporting a suspected violation of law, Employee may disclose Trade
Secret information to Employee’s attorney and use that information in a court
proceeding so long as (i) Employee files any document containing the Trade
Secret information under seal, and (ii) does not disclose the Trade Secret,
except pursuant to court order. This constitutes notice under 18 U.S.C.
§1833(b)(3).

 

Notwithstanding the foregoing, nothing herein shall prohibit or restrict
Employee from communicating directly with, or responding to any inquiry from,
cooperating with, or providing testimony before, the Securities and Exchange
Commission, or any other self-regulatory organization, or any other federal or
state regulatory authority.

 

C.   Return of Information. Upon cessation of Employee’s employment with the
Company or at any time the Company requests, Employee agrees to return all
Company materials and Trade Secrets and Confidential Information, and all copies
thereof (including without limitation, all memoranda and notes containing the
names, addresses, and needs of the Company’s customers and prospective
customers) in Employee’s possession or over which Employee exercises control,
and regardless of whether such materials were prepared by the Company, Employee,
or a third party.





RCA Florida
February 2017


Page 3 of 8

 



 

II.   Non-Competition.

 

A.   Employee agrees that Western Union, LLC (for purposes of this Section II
only, referred to as “Western Union”) is engaged in a highly competitive
business. Employee agrees that due to Employee’s position, engaging in any
business which is competitive with Western Union will cause Western Union great
and irreparable harm. Employee agrees that Employee’s work for Western Union has
brought and will bring Employee into close contact with many of Western Union’s
customers, Trade Secrets, Confidential Information, and other proprietary
information. Employee further agrees that the covenants in this Agreement are
reasonable and necessary to protect Western Union’s legitimate business
interests in its customer relationships, Trade Secrets, Confidential
Information, and other proprietary information.

 

B.   Employee agrees that while employed by Western Union, Employee will
faithfully devote Employee’s best efforts and entire time to advance the
interests of Western Union and will not, on Employee’s behalf or on another’s
behalf, engage in any manner in any other business.

 

C.   Employee agrees that for twelve (12) months after the cessation of
employment with Western Union for any reason, Employee shall not, on Employee’s
behalf or another’s behalf, engage in any activities for a competitor of Western
Union that are substantially similar to the activities Employee performed on
behalf of Western Union within the geographic area that is the same or
substantially similar to the geographic area that Employee serviced while
employed by Western Union, except as prohibited by law.

 

D.   Employee agrees that prospective employers exist such that employment
opportunities are available to Employee which would not be in violation of this
Section II. Employee further agrees that this Section II is reasonable in scope
and does not constitute a restraint of trade with respect to Employee’s ability
to obtain alternate employment in the event Employee’s employment with Western
Union terminates for any reason, and regardless of whether such termination is
initiated by Employee or Western Union.

 

III.  Non-Solicitation of Customers.

 

A.   Employee agrees that while employed by the Company, Employee has had and
will have contact with and has become and will become aware of the Company’s
customers and the representatives of those customers, their names and addresses,
specific customer needs and requirements, and leads and references to
prospective customers, and that Employee has benefited and added and will
continue to benefit and add to the Company’s goodwill with its customers and in
the marketplace generally. Employee further agrees that loss of such customers
will cause the Company significant and irreparable harm.





RCA Florida
February 2017


Page 4 of 8

 



 

B.   Accordingly, Employee agrees that, for twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit,
contact, call upon, accept orders from, or attempt to communicate with any
customer or prospective customer of the Company for the purpose of providing any
products or services substantially similar to those Employee provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information, during the last
twenty-four (24) months of Employee’s employment with the Company. For the
purpose of this Section III(B), “contact” means interaction between Employee and
the customer or prospective customer which takes place to further the business
relationship, or making sales to or performing services for the customer or
prospective customer on behalf of the Company.

 

IV. Non-Solicitation of Employees and Others.

 

A.   Employee acknowledges and agrees that solely as a result of employment with
the Company, Employee has and will come into contact with and has acquired and
will acquire Trade Secrets or Confidential Information regarding some, most, or
all of the Company’s employees, consultants, contractors, or agents (for
purposes of this Section IV, collectively referred to as “worker”).

 

B.   Accordingly, both during employment with the Company and for twelve (12)
months after the cessation of employment with the Company, Employee will not
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other worker of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information during Employee’s
last twenty-four (24) months of employment with the Company. For the purposes of
this Section IV, “contact” means any business-related interaction between
Employee and the other worker.

 

V.   Notices Regarding Subsequent Employment. To facilitate compliance with this
Agreement, Employee agrees to provide the Company with notice of Employee’s
post-Company employment during the time period encompassed by the restrictions
contained herein. Such notice shall include the identity of the company with
which Employee will be employed, Employee’s job title, and Employee’s general
responsibilities in the job. The notice shall be given to the Employment Law
Group, The Western Union Company, Meridian II, 12500 Belford Avenue, Englewood,
Colorado 80112 within five (5) business days of Employee’s acceptance of a job
offer. Additionally, Employee agrees to provide a copy of this Agreement to
prospective employers prior to commencing employment.

 

VI. Nondisparagement. Employee agrees not to make any disparaging comments about
the Company, or its officers, directors, representatives, employees and agents;
provided that nothing herein shall prohibit or restrict Employee from
communicating directly with, or responding to any inquiry from, cooperating
with, or providing testimony before, the Securities and Exchange Commission, or
any other self-regulatory organization, or any other federal or state regulatory
authority.





RCA Florida
February 2017


Page 5 of 8

 



 

VII. Miscellaneous Provisions.

 

A.   Successorship. This Agreement inures to the benefit of any successors or
assigns of the Company, and Employee’s obligations apply equally to the Company
and its successors or assigns.

 

B.   Amendments in Writing. No modification, amendment to, or waiver of this
Agreement or any of its provisions shall be binding upon Employee or the Company
unless made in writing and duly signed by both parties, except that Employee
agrees that the Company may, at its option and without consideration, substitute
less restrictive provisions relating to the provisions contained herein.

 

C.   Severability. The provisions (including subparagraphs) in this Agreement
are severable and, if any provision is determined to be prohibited or
unenforceable in any jurisdiction, it shall be deemed modified to render it
enforceable. To the extent the provision cannot be modified to render it
enforceable, it shall be severed and the remaining provisions shall nevertheless
be binding and enforceable; provided however, that Employee agrees that the
consideration offered in the LTIP Award agreement to which this Agreement is
attached, as well as future LTIP Awards, are conditioned upon Employee’s
acceptance of and compliance with the terms of this Agreement as written. If
Employee fails to comply with this Agreement as written, the Company and The
Western Union Company will be relieved of their obligations under the LTIP Award
agreement as well as future LTIP Award agreements.

 

D.   Court’s Right to Modify Restrictions. The parties have attempted to limit
Employee’s activities only to the extent necessary to protect the Company’s
Trade Secrets, Confidential Information, and customer relationships. The parties
agree that, if the scope or enforceability of this Agreement, or any part
thereof, is in any way disputed at any time, a court may modify and enforce the
paragraph to the extent it believes to be reasonable under the applicable law
and circumstances.

 

E.   Injunctive Relief. Employee understands, acknowledges, and agrees that in
the event of a breach or threatened breach of any of the covenants contained in
this Agreement, the Company shall suffer irreparable injury for which there is
no adequate remedy at law, and the Company will therefore be entitled to
temporary, preliminary, and/or permanent injunctive relief, without bond or
other security from the courts, enjoining additional breaches and threatened
breaches. Employee further acknowledges that the Company also shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.





RCA Florida
February 2017


Page 6 of 8

 



 

F.   Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflict of law.

 

G.   Waiver of Jury Trial. The parties agree to waive their right to trial by
jury for any dispute hereunder.

 

H.   Definition of Affiliate. For purposes of this Agreement, “Affiliate” means
a Person that directly, or indirectly through one or more intermediaries, owns
or controls, is owned or is controlled by, or is under common ownership or
control with, another Person. As used herein, “control” means the power to
direct the management or affairs of a Person, and “ownership” means the
beneficial ownership of at least 10% of the voting securities of the Person. The
Company shall be deemed to control any settlement network in which it has any
equity ownership. As used herein, “Person” means any corporation (including The
Western Union Company), limited or general partnership, limited liability
company, joint venture, association, organization or other entity.

 

I.    Waiver of Breach. The Company’s waiver of a breach of any provision of
this Agreement by the Employee does not waive any subsequent breach by the
Employee, nor does the Company’s failure to take action against any other
employee for similar breaches operate as a waiver by the Company of Employee’s
breach of this Agreement.

 

J.    Attorney’s Fees. If the Company must enforce any of its rights under this
Agreement through legal proceedings, Employee agrees to reimburse the Company
for all reasonable costs, expenses, and attorney’s fees incurred by it in
connection with the enforcement of its rights.

 

K.   Other Obligations. This Agreement is in addition to and not in lieu of
other non-solicitation, non-disclosure, and non-competition obligations that
Employee may owe to the Company.





RCA Florida
February 2017


Page 7 of 8

 



 

This Agreement is dated the   25th   day of    May, 2017.

 

 

 

 

 

 

ON BEHALF OF
COMPANY

 

EMPLOYEE

 

 

 

By: 

Picture 3 [wu20190630ex101b3de32003.jpg]

 

By: 

Picture 9 [wu20190630ex101b3de32002.jpg]

The Western Union Company

 

Employee’s Signature

 

 

 

 

 

 

Odilon Almeida

 

 

 

 

Employee’s Name

 

 

 

 

 

 

 

177521

 

 

 

 

Employee’s ID#

 

 



RCA Florida
February 2017


Page 8 of 8

 



 

EXHIBIT D-4

 

RESTRICTIVE COVENANT AGREEMENT
FOR EMPLOYEES IN OTHER STATES

 

This Agreement is between Odilon Almeida (hereinafter referred to as “Employee”)
and Western Union LLC, The Western Union Company, or its Affiliates for which
Employee works or may work in the future (hereinafter individually and
collectively referred to as the “Company”). Employee understands and agrees that
should Employee become employed by another entity owned or otherwise affiliated
with The Western Union Company (such as its divisions or unincorporated
affiliates), the obligations of this agreement follow Employee to such other
entity automatically and without further action, and that entity becomes the
“Company” within the meaning of this Agreement.

 

In consideration of employment or continued employment by the Company, the grant
to Employee of an award pursuant to The Western Union Company 2015 Long-Term
Incentive Plan (incorporated herein by this reference) (“LTIP Award”), and other
good and valuable consideration, Employee agrees as follows:

 

I.    Protection of Trade Secrets and Confidential Information.

 

A.   Employee agrees that the Company is engaged in a highly competitive
business and has expended, and continues to expend, significant money, skill and
time to develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Employee agrees that Employee’s work
for the Company will continue to bring Employee into close contact with many of
the Company’s customers, Trade Secrets, and Confidential Information (as defined
below), the disclosure of which would cause the Company significant and
irreparable harm. Employee further agrees that the covenants in this Agreement
are reasonable and necessary to protect the Company’s legitimate business
interests in its customer relationships, Trade Secrets, and Confidential
Information.

 

1.    “Trade Secrets” includes but is not limited to the following:

 

a)    any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, and its customers, clients, and suppliers;
and

 

b)   any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.





Exhibit D



 

2.    “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

a)    Financial information, including but not limited to earnings, assets,
debts, prices, fee structures, volumes of purchases or sales, or other financial
data, whether relating to the Company generally, or to particular products,
services, geographic areas, or time periods; and

 

b)   Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

 

c)    Data or information of the Company’s customers, suppliers, consumers or
employees that the Company is prohibited by law, contract or Company policy from
disclosing. By way of example such information includes but is not limited to:

 

(1)  Product specifications, marketing strategies, pricing, sales volumes,
discounts;

 

(2)  Nonpublic personal information regarding consumers, including but not
limited to names, addresses, credit card numbers, financial transactions, and
account balances;

 

(3)  Personnel information, including but not limited to other employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hiring, resignations, disciplinary actions, terminations
or reasons therefore, training methods, performance skills, qualifications, and
abilities, or other employee information (nothing in this provision, however, is
intended to prohibit employee from disclosing to others information about
Employee’s compensation or the Employee’s working conditions); and





Exhibit D



 

(4)  Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.

 

B.   Non-Disclosure of Trade Secrets and Confidential Information. Employee
agrees that for so long as the pertinent information or documentation remains a
Trade Secret, Employee will not use, disclose, or disseminate to any other
person, organization, or entity or otherwise employ any Trade Secrets. Employee
further agrees that during Employee’s employment and after the cessation of
Employee’s employment with the Company, Employee will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Confidential Information. The obligations set forth herein shall not apply to
any Trade Secrets or Confidential Information which shall have become generally
known to competitors of the Company through no act or omission of Employee, nor
shall the obligations set forth herein apply to disclosures made as required by
law. Notwithstanding the foregoing, nothing herein shall prohibit or restrict
Employee from communicating directly with, or responding to any inquiry from,
cooperating with, or providing testimony before, the Securities and Exchange
Commission, or any other self-regulatory organization, or any other federal or
state regulatory authority.

 

C.   Return of Information. Upon cessation of Employee’s employment with the
Company or at any time the Company requests, Employee agrees to return all
Company materials and Trade Secrets and Confidential Information, and all copies
thereof (including without limitation, all memoranda and notes containing the
names, addresses, and needs of the Company’s customers and prospective
customers) in Employee’s possession or over which Employee exercises control,
and regardless of whether such materials were prepared by the Company, Employee,
or a third party.

 

II.   Non-Competition.

 

A.   Employee agrees that Western Union LLC (for purposes of this Section II
only, referred to as “Western Union”) is engaged in a highly competitive
business. Employee agrees that due to Employee’s position, engaging in any
business which is competitive with Western Union will cause Western Union great
and irreparable harm. Employee agrees that Employee’s work for Western Union has
brought and will bring Employee into close contact with many of Western Union’s
customers, Trade Secrets, Confidential Information, and other proprietary
information. Employee further agrees that the covenants in this Agreement are
reasonable and necessary to protect Western Union’s legitimate business
interests in its customer relationships, Trade Secrets, Confidential
Information, and other proprietary information.





Exhibit D



 

B.   Employee agrees that while employed by Western Union, Employee will
faithfully devote Employee’s best efforts and entire time to advance the
interests of Western Union and will not, on Employee’s behalf or on another’s
behalf, engage in any manner in any other business.

 

C.   Employee agrees that for twelve (12) months after the cessation of
employment with Western Union for any reason, Employee shall not, on Employee’s
behalf or another’s behalf, engage in any activities for a competitor of Western
Union that are substantially similar to the activities Employee performed on
behalf of Western Union within the geographic area that is the same or
substantially similar to the geographic area that Employee serviced while
employed by Western Union, except as prohibited by law.

 

D.   Employee agrees that prospective employers exist such that employment
opportunities are available to Employee which would not be in violation of this
Section II. Employee further agrees that this Section II is reasonable in scope
and does not constitute a restraint of trade with respect to Employee’s ability
to obtain alternate employment in the event Employee’s employment with Western
Union terminates for any reason, and regardless of whether such termination is
initiated by Employee or Western Union.

 

III. Non-Solicitation of Customers.

 

A.   Employee agrees that while employed by the Company, Employee has had and
will have contact with and has become and will become aware of the Company’s
customers and the representatives of those customers, their names and addresses,
specific customer needs and requirements, and leads and references to
prospective customers, and that Employee has benefited and added and will
continue to benefit and add to the Company’s goodwill with its customers and in
the marketplace generally. Employee further agrees that loss of such customers
will cause the Company significant and irreparable harm.

 

B.   Accordingly, Employee agrees that, for twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit,
contact, call upon, accept orders from, or attempt to communicate with any
customer or prospective customer of the Company for the purpose of providing any
products or services substantially similar to those Employee provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information, during the last
twenty-four (24) months of Employee’s employment with the Company. For the
purpose of this Section III(B), “contact” means interaction between Employee and
the customer or prospective customer which takes place to further the business
relationship, or making sales to or performing services for the customer or
prospective customer on behalf of the Company.





Exhibit D



 

IV. Non-Solicitation of Employees and Others.

 

A.   Employee acknowledges and agrees that solely as a result of employment with
the Company, Employee has and will come into contact with and has acquired and
will acquire Trade Secrets or Confidential Information regarding some, most, or
all of the Company’s employees, consultants, contractors, or agents (for
purposes of this Section IV, collectively referred to as “worker”).

 

B.   Accordingly, both during employment with the Company and for twelve (12)
months after the cessation of employment with the Company, Employee will not
recruit, hire, or attempt to recruit or hire, directly or by assisting others,
any other worker of the Company with whom Employee had contact or about whom
Employee learned Trade Secrets or Confidential Information during Employee’s
last twenty-four (24) months of employment with the Company. For the purposes of
this Section IV, “contact” means any business-related interaction between
Employee and the other worker.

 

V.  Notices Regarding Subsequent Employment. To facilitate compliance with this
Agreement, Employee agrees to provide the Company with notice of Employee’s
post-Company employment during the time period encompassed by the restrictions
contained herein. Such notice shall include the identity of the company with
which Employee will be employed, Employee’s job title, and Employee’s general
responsibilities in the job. The notice shall be given to the Employment Law
Group, The Western Union Company, Meridian II, 12500 Belford Avenue, Englewood,
Colorado 80112 within five (5) business days of Employee’s acceptance of a job
offer. Additionally, Employee agrees to provide a copy of this Agreement to
prospective employers prior to commencing employment.

 

VI. Nondisparagement. Employee agrees not to make any disparaging comments about
the Company, or its officers, directors, representatives, employees and agents;
provided that nothing herein shall prohibit or restrict Employee from
communicating directly with, or responding to any inquiry from, cooperating
with, or providing testimony before, the Securities and Exchange Commission, or
any other self-regulatory organization, or any other federal or state regulatory
authority.

 

VII.Miscellaneous Provisions.

 

A.   Successorship. This Agreement inures to the benefit of any successors or
assigns of the Company, and Employee’s obligations apply equally to the Company
and its successors or assigns.

 

B.   Amendments in Writing. No modification, amendment to, or waiver of this
Agreement or any of its provisions shall be binding upon Employee or the Company
unless made in writing and duly signed by both parties, except that Employee
agrees that the Company may, at its option and without consideration, substitute
less restrictive provisions relating to the provisions contained herein.





Exhibit D



 

C.   Severability. The provisions (including subparagraphs) in this Agreement
are severable and, if any provision is determined to be prohibited or
unenforceable in any jurisdiction, it shall be deemed modified to render it
enforceable. To the extent the provision cannot be modified to render it
enforceable, it shall be severed and the remaining provisions shall nevertheless
be binding and enforceable; provided however, that Employee agrees that the
consideration offered in the LTIP Award agreement to which this Agreement is
attached, as well as future LTIP Awards, are conditioned upon Employee’s
acceptance of and compliance with the terms of this Agreement as written. If
Employee fails to comply with this Agreement as written, the Company and The
Western Union Company will be relieved of their obligations under the LTIP Award
agreement as well as future LTIP Award agreements.

 

D.   Court’s Right to Modify Restrictions. The parties have attempted to limit
Employee’s activities only to the extent necessary to protect the Company’s
Trade Secrets, Confidential Information, and customer relationships. The parties
agree that, if the scope or enforceability of this Agreement, or any part
thereof, is in any way disputed at any time, a court may modify and enforce the
paragraph to the extent it believes to be reasonable under the applicable law
and circumstances.

 

E.   Injunctive Relief. Employee understands, acknowledges, and agrees that in
the event of a breach or threatened breach of any of the covenants contained in
this Agreement, the Company shall suffer irreparable injury for which there is
no adequate remedy at law, and the Company will therefore be entitled to
temporary, preliminary, and/or permanent injunctive relief, without bond or
other security from the courts, enjoining additional breaches and threatened
breaches. Employee further acknowledges that the Company also shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.

 

F.   Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflict of law.

 

G.   Waiver of Jury Trial. The parties agree to waive their right to trial by
jury for any dispute hereunder.

 

H.   Definition of Affiliate. For purposes of this Agreement, “Affiliate” means
a Person that directly, or indirectly through one or more intermediaries, owns
or controls, is owned or is controlled by, or is under common ownership or
control with, another Person. As used herein, “control” means the power to
direct the management or affairs of a Person, and “ownership” means the
beneficial ownership of at least 10% of the voting securities of the Person. The
Company shall be deemed to control any settlement network in which it has any
equity ownership. As used herein, “Person” means any corporation (including The
Western Union Company), limited or general partnership, limited liability
company, joint venture, association, organization or other entity.





Exhibit D



 

I.    Waiver of Breach. The Company’s waiver of a breach of any provision of
this Agreement by the Employee does not waive any subsequent breach by the
Employee, nor does the Company’s failure to take action against any other
employee for similar breaches operate as a waiver by the Company of Employee’s
breach of this Agreement.

 

J.    Attorney’s Fees. If the Company must enforce any of its rights under this
Agreement through legal proceedings, Employee agrees to reimburse the Company
for all reasonable costs, expenses, and attorney’s fees incurred by it in
connection with the enforcement of its rights.

 

K.   Other Obligations. This Agreement is in addition to and not in lieu of
other non-solicitation, non-disclosure, and non-competition obligations that
Employee may owe to the Company.

 

This Agreement is dated the   24th   day of   May, 2016.

 

 

 

 

 

 

ON BEHALF OF
COMPANY

 

EMPLOYEE

 

 

 

By: 

Picture 7 [wu20190630ex101b3de32003.jpg]

 

By: 

Picture 10 [wu20190630ex101b3de32002.jpg]

The Western Union Company

 

Employee’s Signature

 

 

 

 

 

 

Odilon Almeida

 

 

 

 

Employee’s Name

 

 

 

 

 

 

 

177521

 

 

 

 

Employee’s ID#

 

Exhibit D

